 

Exhibit 10.2

 

[g201705032132497644204.jpg]

 

Tenant: Paratek Pharmaceuticals

Premises: 1000 First Avenue, Suite 400

 

LEASE

 

THIS LEASE (this “Lease”) is entered into as of January 23, 2015, between
ATLANTIC AMERICAN PROPERTIES TRUST, a Maryland real estate investment trust
(“Landlord”), and PARATEK PHARMACEUTICALS LLC, a Delaware limited liability
company (“Tenant”).

 

In consideration of the mutual covenants stated below, and intending to be
legally bound, the parties covenant and agree as follows:

 

1.SUMMARY OF KEY DEFINED TERMS.

 

(a)“Abatement Period” means the period that begins on the Commencement Date and
ends on the day immediately prior to the 4-month anniversary of the Commencement
Date. During the Abatement Period, Tenant shall pay to Landlord: (i) Tenant’s
Share of Janitorial Expenses; (ii) utilities as set forth in Section 6; and
(iii) all other amounts due Landlord with the exception of Fixed Rent.

 

(b)“Additional Rent” means all costs and expenses other than Fixed Rent that
Tenant is obligated to pay Landlord pursuant to this Lease.

 

(c)“Broker” means Cushman and Wakefield of PA, Inc.

 

(d)“Building” means the building located at 1000 First Avenue, King of Prussia,
PA 19406, containing approximately 74,139 rentable square feet.

 

(e)“Business Hours” means the hours of 7:00 a.m. – 6:00 p.m., Monday through
Friday, excluding Building holidays.

 

(f)“Commencement Date” means the date that is earlier of: (i) the date on which
Tenant first conducts any business at all or any portion of the Premises; or
(ii) the date on which Landlord Substantially Completes the Leasehold
Improvements (as such terms are defined in Exhibit C).  Subject to the
provisions of Section 2 of Exhibit C, the Commencement Date is targeted for 8
weeks following full execution of the Lease.

 

(g)“Common Areas” means, to the extent applicable, the lobby, parking
facilities, passenger elevators, rooftop terrace, fitness or health center,
plaza and sidewalk areas, multi-tenanted floor restrooms, and other similar
areas of general access at the Building or designated for the benefit of
Building tenants, and the areas on multi-tenant floors in the Building devoted
to corridors, elevator lobbies, and other similar facilities serving the
Premises.

 

(h)“Complex” means the complex of buildings of which the Building is a part,
known as Maschellmac, and all other improvements located therein.

 

(i)“Expiration Date” means the last day of the Term, or such earlier date of
termination of this Lease pursuant to the terms hereof.

 

 

--------------------------------------------------------------------------------

(j)“Fixed Rent” means fixed rent in the amounts set forth below:

 

TIME PERIOD

FIXED RENT PER R.S.F.

ANNUALIZED FIXED RENT

MONTHLY INSTALLMENT

Commencement Date – end of Abatement Period

$0.00

$0.00

$0.00

Fixed Rent Start Date – end of Rent Period 1

$23.00

$71,576.00

$5,964.67

Rent Period 2

$23.50

$73,132.00

$6,094.33

Rent Period 3

$24.00

$74,688.00

$6,224.00

Rent Period 4

$24.50

$76,244.00

$6,353.67

Rent Period 5

$25.00

$77,800.00

$6,483.33

Rent Period 6 – Expiration Date

$25.50

$79,356.00

$6,613.00

 

(k)“Fixed Rent Start Date” means the day immediately following the end of the
Abatement Period. If the Fixed Rent Start Date is not the first day of a
calendar month, then the Fixed Rent due for the partial month commencing on the
Commencement Date shall be prorated based on the number of days in such month.

 

(l)“Initial Term” means the period commencing on the Commencement Date, and
ending at 11:59 p.m. on: (i) if the Commencement Date is the first day of a
calendar month, the day immediately prior to the 65-month anniversary of the
Commencement Date; or (ii) if the Commencement Date is not the first day of a
calendar month, the last day of the calendar month containing the 65-month
anniversary of the Commencement Date.

 

(m)“Laws” means federal, state, county, and local governmental and municipal
laws, statutes, ordinances, rules, regulations, codes, decrees, orders, and
other such requirements, and decisions by courts in cases where such decisions
are considered binding precedents in the state or commonwealth in which the
Premises are located (“State”), and decisions of federal courts applying the
laws of the State, including without limitation Title III of the Americans with
Disabilities Act of 1990, 42 U.S.C. §12181 et seq. and its regulations.

 

(n)“Premises” means Suite 400 in the Building, consisting of approximately 3,112
rentable square feet, as shown on Exhibit A attached hereto.

 

(o)“Project” means the Building together with the parcel of land upon which the
Building is located and all Common Areas.

 

(p)“Rent” means Fixed Rent and Additional Rent. Landlord may apply payments
received from Tenant to any obligations of Tenant then due and owing without
regard to any contrary Tenant instructions or requests. Additional Rent shall be
paid by Tenant in the same manner as Fixed Rent, without setoff, deduction, or
counterclaim.

 

(q)“Rent Period” means, with respect to the first Rent Period, the period that
begins on the Fixed Rent Start Date and ends on the last day of the calendar
month preceding the month in which the first anniversary of the Fixed Rent Start
Date occurs; thereafter each succeeding Rent Period shall commence on the day
following the end of the preceding Rent Period, and shall extend for 12
consecutive months; provided, however, the final Rent Period shown in the Fixed
Rent chart above shall end on the Expiration Date.

 

(r)“Security Deposit” means $11,929.34.

 

(s)“Tenant’s NAICS Code” means Tenant’s 6-digit North American Industry
Classification number under the North American Industry Classification System as
promulgated by the Executive Office of the President, Office of Management and
Budget, which is ______. [http://www.naics.com/search/]

2

--------------------------------------------------------------------------------

 

(t)“Term” means the Initial Term together with any extension of the term of this
Lease agreed to by the parties in writing.

 

2.PREMISES. Landlord leases to Tenant, and Tenant leases from Landlord, for the
Term and upon the terms and subject to the conditions of this Lease, the
Premises. Tenant accepts the Premises in their “AS IS”, “WHERE IS”, “WITH ALL
FAULTS” condition, except that Landlord shall complete the Leasehold
Improvements pursuant to Exhibit C attached hereto.

 

3.TERM; RENTABLE AREA. The Term shall commence on the Commencement Date. Except
as set forth herein, he terms and provisions of this Lease are binding on the
parties upon Tenant’s and Landlord’s execution of this Lease notwithstanding a
later Commencement Date for the Term. The rentable area of the Premises and the
Building shall be deemed to be as stated in Section 1. By the Confirmation of
Lease Term substantially in the form of Exhibit B attached hereto (“COLT”),
Landlord shall notify Tenant of the Commencement Date, rentable square footage
of the Premises and all other matters stated therein. The COLT shall be
conclusive and binding on Tenant as to all matters set forth therein, unless
within 10 days following delivery of the COLT to Tenant, Tenant contests any of
the matters contained therein by notifying Landlord in writing of Tenant’s
objections.

 

4.FIXED RENT; SECURITY DEPOSIT; LATE FEE.

 

(a)Tenant covenants and agrees to pay to Landlord during the Term, without
notice, demand, setoff, deduction, or counterclaim, Fixed Rent in the amounts
set forth in Section 1. The Monthly Installment of Fixed Rent, the monthly
amount of Estimated Operating Expenses (as set forth in Section 5) and any
estimated amount of utilities as set forth in Section 6 shall be payable to
Landlord in advance on or before the first day of each month of the Term by: (i)
check payable to Landlord, sent to Brandywine Operating Partnership, LP, P.O.
Box 11951, Newark, NJ 07101-4951; (ii) auto debit transfer; (iii) electronic
fund transfer through the Automated Clearing House network or similar system
designated by Landlord, to the extent available; or (iv) wire transfer of
immediately available funds to the account at Wells Fargo Bank, N.A., Salem, NJ
account no. 2030000359075 ABA # 121000248 and Tenant shall notify Landlord of
each such wire transfer by email to Wire.Confirmation@bdnreit.com (or such other
email address provided by Landlord to Tenant); or as otherwise directed in
writing by Landlord to Tenant from time to time. All Rent payments shall include
the Building number and the Lease number, which numbers will be provided to
Tenant in the COLT.

 

(b)Contemporaneously with Tenant’s delivery of this Lease, Tenant shall pay to
Landlord: (i) the monthly Fixed Rent for the first full calendar month after the
Abatement Period; and (ii) the Security Deposit. No interest shall be paid to
Tenant on the Security Deposit, and Landlord shall have the right to commingle
the Security Deposit with other funds of Landlord. If Tenant fails to perform
any of its obligations under this Lease, Landlord may use, apply or retain the
whole or any part of the Security Deposit for the payment of: (A) any rent or
other sums that Tenant has not paid when due; (B) any sum expended by Landlord
in accordance with the provisions of this Lease; and/or (C) any sum that
Landlord expends or is required to expend in connection with an Event of Default
(as defined in Section 17). Landlord’s use of the Security Deposit shall not
prevent Landlord from exercising any other remedy available to Landlord under
this Lease, at law or in equity and shall not operate as either liquidated
damages or as a limitation on any recovery to which Landlord may otherwise be
entitled. If any portion of the Security Deposit is used, applied, or retained
by Landlord, Tenant shall, within 10 days after the written demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount. Landlord shall return the Security Deposit or
the balance thereof (as applicable) to Tenant within 1 month after the later of
the Expiration Date, Tenant’s surrender of possession of the Premises to
Landlord in the condition required under this Lease, and Tenant’s payment of all
outstanding Rent. If Landlord conveys ownership of the Building and Landlord
delivers the Security Deposit to the transferee, Landlord shall thereupon be
released from all liability for the return of such Security Deposit and Tenant
shall look solely to the transferee for the return of the Security Deposit. In
addition to the foregoing, if Tenant defaults more than once in the performance
of its monetary obligations under this Lease (and regardless of whether Tenant
has cured such default during or after any applicable notice and/or cure period)
and the aggregate amount of such monetary defaults is in excess of four months
of the then-applicable Monthly Installment of Fixed Rent, then Landlord may
require Tenant to increase the Security Deposit to the greater of two times the:
(A) monthly Fixed Rent; or (B) initial amount of the Security Deposit.

3

--------------------------------------------------------------------------------

 

(c)If Landlord does not receive the full payment from Tenant of any Rent when
due under this Lease (without regard to any notice and/or cure period to which
Tenant might be entitled), Tenant shall also pay to Landlord as Additional Rent
a late fee in the amount of 8% of such overdue amount. Notwithstanding the
foregoing, upon Tenant’s written request, Landlord shall waive the
above-referenced late fee 1 time during any 12 consecutive months of the Term
provided Tenant makes the required payment within 3 days after receipt of notice
of such late payment. With respect to any Rent payment (whether it be by check,
ACH/wire, or other method) that is returned unpaid for any reason, Landlord
shall have the right to assess a fee to Tenant as Additional Rent, which fee is
currently $30.00 per returned payment.

 

5.OPERATING EXPENSES.

 

(a)Certain Definitions.

 

(i)“Base Year” means calendar year 2015.

 

(ii)“Janitorial Expenses” means all costs associated with trash and garbage
removal, recycling, cleaning and sanitizing the Building, and the items of work
set forth in Exhibit D attached hereto.

 

(iii)“Operating Expenses” means collectively Project Expenses, Taxes, Snow
Expenses, and Janitorial Expenses.

 

(iv)“Project Expenses” means all costs and expenses incurred by Landlord in
connection with the maintenance, operation, repair, and replacement of the
Project including, without limitation, Janitorial Expenses, a management fee not
to exceed 3% of gross rents and revenues from the Project; property management
office rent; fitness center operating costs; security measures; transportation
program costs; capital expenditures, repairs, and replacements, but only to the
extent of the amortized costs of such capital item over the useful life of the
improvement as reasonably determined according to GAAP or, if greater, the
actual savings created by such capital item for each year of the Term
(“Includable Capital Expenses”); and all insurance premiums and deductibles paid
or payable by Landlord with respect to the Project. The foregoing
notwithstanding, Project Expenses shall not include Taxes (as defined below).
Tenant shall pay, in monthly installments in advance, on account of Tenant’s
Share of Project Expenses, the estimated amount of the increase of such Project
Expenses for such year in excess of the Project Expenses for the Base Year as
determined by Landlord in its reasonable discretion. Notwithstanding the
foregoing, “Project Expenses” shall not include any of the following: (A)
repairs or other work occasioned by fire, windstorm or other insured casualty or
by the exercise of the right of eminent domain to the extent Landlord actually
receives insurance proceeds or condemnation awards therefor; (B) leasing
commissions, accountants’, consultants’, auditors or attorneys’ fees, costs and
disbursements and other expenses incurred in connection with negotiations or
disputes with other tenants or prospective tenants or other occupants, or
associated with the enforcement of any other leases or the defense of Landlord’s
title to or interest in the real property or any part thereof; (C) costs
incurred by Landlord in connection with the original construction of the
Building and related facilities; (D) costs (including permit, licenses and
inspection fees) incurred in renovating or otherwise improving or decorating,
painting, or redecorating leased space for other tenants or other occupants or
vacant space; (E) interest on debt or amortization payments on any mortgage or
deeds of trust or any other borrowings and any ground rent; (F) any compensation
paid to clerks, attendants or other persons in commercial concessions operated
by Landlord; (G) any fines or fees for Landlord’s failure to comply with Laws;
(H) legal, accounting and other expenses related to Landlord’s financing,
refinancing, mortgaging or selling the Building or the Project; (I) any increase
in an insurance premium caused by the non-general office use, occupancy or act
of another tenant; (J) costs for sculpture, decorations, painting or other
objects of art in excess of amounts typically spent for such items in office
buildings of comparable quality in the competitive area of the Building; (K)
cost of any political, charitable or civic contribution or donation; (L)
reserves for repairs, maintenance and replacements; (M) Project Utility Costs
(as defined in Section 6(a)); (N) Taxes; (O) cost of utilities directly metered
or submetered to Building tenants and paid separately by such tenants; (P)
fines, interest, penalties or liens arising by reason of Landlord’s failure to
pay any Project Expenses when due, except that Project Expenses shall include
interest or

4

--------------------------------------------------------------------------------

similar charges if the collecting authority permits such Project Expenses to be
paid in installments with interest thereon, such payments are not considered
overdue by such authority and Landlord pays the Project Expenses in such
installments; (Q) costs and expenses associated with hazardous waste or
hazardous substances not generated or brought to the Project by Tenant or its
agents including but not limited to the cleanup of such hazardous waste or
hazardous substances and the costs of any litigation (including, but not limited
to reasonable attorneys’ fees) arising out of the discovery of such hazardous
waste or hazardous substances; (R) wages, salaries, fees and fringe benefits
paid to all personnel above the level of regional property manager, who are not
assigned, in whole or in part to the operation, management or repair of the
Building; (T) costs of extraordinary services provided to other tenants of the
Building or services to which Tenant is not entitled (including, without
limitation, costs specially billed to and paid by specific tenants); (U) all
costs relating to activities for the solicitation and execution of leases of
space in the Building, including legal fees, real estate brokers’ commissions,
expenses, fees, and advertising, moving expenses, design fees, rental
concessions, rental credits, tenant improvement allowances, lease assumptions or
any other cost and expenses incurred in the connection with the leasing of any
space in the Building; (V) costs representing an amount paid to an affiliate of
Landlord (exclusive of any management fee permitted under the Operating Expense
inclusions) to the extent in excess of market rates for comparable services if
rendered by unrelated third parties; (W) costs arising from Landlord’s default
under this Lease or any other lease for space in the Building; (X) costs of
selling the Project or any portion thereof or interest therein; (Y) costs or
expenses arising from the gross negligence of Landlord, its agents or employees;
(Z) costs incurred to remedy, repair or otherwise correct violations of Laws
that exist on the Commencement Date; (AA) ground rents or rentals payable by
Landlord pursuant to any over-lease. Landlord shall not collect or be entitled
to collect Project Expenses from all of its tenants an amount in excess of 100%
of the Project Expenses actually incurred by Landlord, or (BB) the cost of any
capital improvements or any capital expenses other than the Includable Capital
Expenses.

 

(v)“Snow Expenses” means all costs associated with the removal of snow and ice
from the Project.

 

(vi)“Snow Stop” means $0.25.

 

(vii)“Taxes” means all taxes, assessments and other governmental charges,
including business improvement district charges and special assessments for
public improvements or traffic districts that are levied or assessed against the
Project during the Term or, if levied or assessed prior to the Term, are
properly allocable to the Term, business property operating license charges, and
real estate tax appeal expenditures incurred by Landlord. Taxes shall not
include: (i) any inheritance, estate, succession, transfer, gift, franchise,
corporation, net income or profit tax or capital levy that is or may be imposed
upon Landlord; or (ii) any transfer tax or recording charge resulting from a
transfer of the Building or the Project; provided, however, if at any time
during the Term the method of taxation prevailing at the commencement of the
Term shall be altered such that in lieu of or as a substitute in whole or in
part for any Taxes now levied, assessed or imposed on real estate there shall be
levied, assessed or imposed: (A) a tax on the rents received from such real
estate; or (B) a license fee measured by the rents receivable by Landlord from
the Premises or any portion thereof; or (C) a tax or license fee imposed upon
Premises or any portion thereof, then the same shall be included in Taxes.
Tenant may not file or participate in any Tax appeals for any tax lot in the
Project.

 

(viii)“Tenant’s Share” means the rentable square footage of the Premises divided
by the rentable square footage of the Building on the date of calculation, which
on the date of this Lease is stipulated to be 4.2%. Tenant’s Share will change
during the Term if the rentable square footage of the Premises and/or the
Building changes.

 

(b)Commencing on the first day after the end of the Base Year and continuing
thereafter during the Term, Tenant shall pay to Landlord in advance on a monthly
basis, payable pursuant to Section 4(c) below, Tenant’s Share of Project
Expenses to the extent Project Expenses exceed Project Expenses for the Base
Year, Janitorial Expenses to the extent Janitorial Expenses exceed Janitorial
Expenses during the Base Year, and Taxes to the extent Taxes exceed Taxes for
the Base Year. Commencing on the Commencement Date, Tenant shall pay to Landlord
in advance on a monthly basis, payable pursuant to Section 5(c) below, Tenant’s
Share of Snow Expenses to the extent Snow Expenses exceed the Snow Stop. To the
extent that any Operating Expenses are incurred by Landlord (or Landlord’s
affiliate(s)) for multiple buildings or uses, Landlord shall allocate such

5

--------------------------------------------------------------------------------

Operating Expenses to the Building on a commercially reasonable basis. If
Landlord receives a discount in any component of Operating Expenses, for example
as a result of Landlord’s election to prepay such expense, Landlord shall have
the right to calculate Operating Expenses without such discount.

 

(c)For each calendar year (or portion thereof) for which Tenant has an
obligation to pay any Operating Expenses, Landlord shall send to Tenant a
statement of the monthly amount of projected Operating Expenses due from Tenant
for such calendar year (“Estimated Operating Expenses”), and Tenant shall pay to
Landlord such monthly amount of Estimated Operating Expenses as provided in
Section 5(b), without further notice, demand, setoff, deduction, or
counterclaim. As soon as administratively available after each calendar year,
Landlord shall send to Tenant a reconciliation statement of the actual Operating
Expenses for the prior calendar year (“Reconciliation Statement”). If the amount
actually paid by Tenant as Estimated Operating Expenses exceeds the amount due
per the Reconciliation Statement, Tenant shall receive a credit in an amount
equal to the overpayment, which credit shall be applied towards future Rent
until fully credited. If the credit exceeds the aggregate future Rent owed by
Tenant, and there is no Event of Default, Landlord shall pay the excess amount
to Tenant within 30 days after delivery of the Reconciliation Statement. If
Landlord has undercharged Tenant, then Landlord shall send Tenant an invoice
setting forth the additional amount due, which amount shall be paid in full by
Tenant within 30 days after receipt of such invoice.

 

(d)If, during the Term (including during the Base Year), less than 95% of the
rentable area of the Building is or was occupied by tenants, Project Expenses,
Project Utility Costs, and Snow Expenses shall be deemed for such year to be an
amount equal to the costs that would have been incurred had the occupancy of the
Building been at least 95% throughout such year, as reasonably determined by
Landlord and taking into account that certain expenses fluctuate with the
Building’s occupancy level (e.g., Janitorial Expenses) and certain expenses do
not so fluctuate (e.g., landscaping). In addition, if Landlord is not obligated
or otherwise does not offer to furnish an item or a service to a particular
tenant or portion of the Building (e.g., if a tenant separately contracts with
an office cleaning firm to clean such tenant’s premises) and the cost of such
item or service would be included in Project Expenses, Project Utility Costs,
and/or Snow Expenses, Landlord shall equitably adjust the Project Expenses,
Project Utility Costs, or Snow Expenses so the cost of the item or service is
shared only by tenants actually receiving such item or service. Landlord may
adjust the Base Year to exclude extraordinary fluctuations. If, during the Term
(including during the Base Year), the Project is not fully assessed for real
estate tax purposes, then the Taxes for the applicable year shall be deemed to
be an amount equal to the Taxes that would normally be expected to have been
incurred had the Project been fully assessed during such period. All payment
calculations under this Section shall be prorated for any partial calendar years
during the Term and all calculations shall be based upon Project Expenses,
Project Utility Costs, and Snow Expenses as grossed-up in accordance with the
terms of this Lease. Tenant’s obligations under this Section shall survive the
Expiration Date.

 

(e)If Landlord or any affiliate of Landlord has elected to qualify as a real
estate investment trust (“REIT”), any service required or permitted to be
performed by Landlord pursuant to this Lease, the charge or cost of which may be
treated as impermissible tenant service income under the laws governing a REIT,
may be performed by an independent contractor of Landlord, Landlord’s property
manager, or a taxable REIT subsidiary that is affiliated with either Landlord or
Landlord’s property manager (each, a “Service Provider”). If Tenant is subject
to a charge under this Lease for any such service, then at Landlord’s direction
Tenant shall pay the charge for such service either to Landlord for further
payment to the Service Provider or directly to the Service Provider and, in
either case: (a) Landlord shall credit such payment against any charge for such
service made by Landlord to Tenant under this Lease; and (b) Tenant’s payment of
the Service Provider shall not relieve Landlord from any obligation under this
Lease concerning the provisions of such services.

 

(f)Tenant shall have the right, at its sole cost and expense, to audit or have
its appointed accountant audit Landlord’s records related to a Reconciliation
Statement provided: (i) Tenant provides notice of its intent to audit such
Reconciliation Statement within 3 months after receipt of the Reconciliation
Statement; (ii) the audit is performed by Tenant or a certified public
accountant that has not been retained on a contingency basis or other basis
where its compensation relates to the cost savings of Tenant; (iii) any such
audit may not occur more frequently than once during each 12-month period of the
Term, nor apply to any year prior to the year of the then-current Reconciliation
Statement being reviewed; (iv) the Base Year may be included in the audit only
in the 1st year following the Base Year; (v) the audit is completed within 1
month after the date that Landlord makes all of the

6

--------------------------------------------------------------------------------

necessary and applicable records available to Tenant or Tenant’s auditor; (vi)
the contents of Landlord’s records shall be kept confidential by Tenant, its
auditor, and its other professional advisors, other than as required by
applicable Law; (vii) if Tenant or its auditor determines that an overpayment is
due Tenant, Tenant or Tenant’s auditor shall produce a detailed report addressed
to both Landlord and Tenant, which report shall be delivered within 15 days
after Tenant’s or Tenant’s auditor’s completion of the audit. During completion
of Tenant’s audit, Tenant shall nonetheless timely pay all of Tenant’s Share of
Operating Expenses without setoff or deduction. If Tenant’s audit discloses any
discrepancy, Landlord and Tenant shall use their best efforts to resolve the
dispute, failing which they shall submit such dispute to arbitration pursuant to
the rules and under the jurisdiction of the American Arbitration Association in
which the Building is located. The decision rendered in such arbitration shall
be final, binding, and non-appealable, and any payments to be made in accordance
with the arbitrator’s decision shall be made promptly and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Within 30 days after resolution of the dispute, whether by agreement of
the parties or a final decision of an arbitrator, Landlord shall pay or credit
to Tenant, or Tenant shall pay to Landlord, as the case may be, all unpaid
Operating Expenses due and owing.

 

6.UTILITIES.

 

(a)Commencing on the Commencement Date, and continuing throughout the Term,
Tenant shall pay for utility services as follows without setoff, deduction, or
counterclaim: (i) Tenant shall pay directly to the applicable utility service
provider for any utilities that are separately metered to the Premises; (ii)
Tenant shall pay Landlord as Additional Rent for any utilities that are
separately submetered to the Premises based upon Tenant’s submetered usage, as
well as for any maintenance and replacement costs associated with such
submeters; (iii) Tenant shall pay Landlord as Additional Rent for its
proportionate share of any utilities serving the Premises that are not
separately metered or submetered based upon its share of the area served by the
applicable meter or submeter; and (iv) Tenant shall pay Landlord as Additional
Rent for Tenant’s Share of all utilities serving the Project, excluding the
costs of utilities that are directly metered or submetered to Building tenants
or paid separately by such tenants (“Project Utility Costs”). As of the date
hereof, to Landlord’s actual knowledge, but without prejudice to Landlord’s
right to make modifications from time to time:

 

 

•

Electric for the Premises is paid per proportionate share and paid per
subsection (iii) above.

 

•

Gas for the Premises is not provided at this time.

 

•

Water/Sewer for the Premises is paid per proportionate share and paid per
subsection (iii) above.

 

•

Oil for the Premises is not provided at this time.

 

Notwithstanding anything to the contrary in this Lease, Landlord shall have the
right to install meters, submeters, or other energy-reducing systems in the
Premises at any time to measure any or all utilities serving the Premises, the
costs of which shall be included in Project Expenses. For those utilities set
forth in subsections (ii) – (iv) above, Landlord shall have the right to
estimate the utility charge, which estimated amount shall be payable to Landlord
within 20 days after receipt of an invoice therefor and may be included along
with the invoice for Project Expenses, provided Landlord shall be required to
reconcile on an annual basis based on utility invoices received for such period.
The cost of utilities payable by Tenant under this Section shall include all
applicable taxes and Landlord’s then-current charges for reading the applicable
meters, provided Landlord shall have the right to engage a third party to read
the submeters, and Tenant shall reimburse Landlord for both the utilities
consumed as evidenced by the meters plus the costs for reading the meters within
20 days after receipt of an invoice therefor. Tenant shall pay such rates as
Landlord may establish from time to time, which shall not be in excess of any
applicable rates chargeable by Law, or in excess of the general service rate or
other such rate that would apply to Tenant’s consumption if charged by the
utility or municipality serving the Building or general area in which the
Building is located. If Tenant fails to pay timely any direct-metered utility
charges from the applicable utility provider, Landlord shall have the right but
not the obligation to pay such charges on Tenant’s behalf and bill Tenant for
such costs plus the Administrative Fee (as defined in Section 17), which amount
shall be payable to Landlord as Additional Rent within 20 days after receipt of
an invoice therefor.

7

--------------------------------------------------------------------------------

 

(b)For any separately metered utilities, Landlord is hereby authorized to
request and obtain, on behalf of Tenant, Tenant’s utility consumption data from
the applicable utility provider for informational purposes and to enable
Landlord to obtain full building Energy Star scoring for the Building. Landlord
shall have the right to shut down the Building systems (including electricity
and HVAC systems) for required maintenance and safety inspections, and in cases
of emergency; provided however that, except in cases of emergency, Landlord will
use commercially reasonable efforts to schedule any shut downs of the Building
systems outside Business Hours. Landlord shall not be liable for any
interruption in providing any utility that Landlord is obligated to provide
under this Lease, unless such interruption or delay: (i) renders the Premises or
any material portion thereof untenantable for the normal conduct of Tenant’s
business at the Premises, and Tenant has ceased using such untenantable portion,
provided Tenant shall first endeavor to use any generator that serves the
Premises or of which Tenant has the beneficial use; (ii) results from Landlord’s
negligence or willful misconduct; and (iii) extends for a period longer than 7
consecutive days, in which case, Tenant’s obligation to pay Fixed Rent shall be
abated with respect to the untenantable portion of the Premises that Tenant has
ceased using for the period beginning on the 8th consecutive day after such
conditions are met and ending on the earlier of: (A) the date Tenant recommences
using the Premises or the applicable portion thereof; or (B) the date on which
the service(s) is substantially restored. The rental abatement described above
shall be Tenant’s sole remedy in the event of a utility interruption, and Tenant
hereby waives any other rights against Landlord in connection therewith.
Landlord shall have the right to change the utility providers to the Project at
any time. In the event of a casualty or condemnation affecting the Building
and/or the Premises, the terms of Sections 14 and 15, respectively, shall
control over the provisions of this Section.

 

(c)If Landlord reasonably determines that: (i) Tenant exceeds the design
conditions for the heating, ventilation, and air conditioning (“HVAC”) system
serving the Premises, introduces into the Premises equipment that overloads such
system, or causes such system to not adequately perform its proper functions; or
(ii) the heavy concentration of personnel, motors, machines, or equipment used
in the Premises, including telephone and computer equipment, or any other
condition in the Premises caused by Tenant (for example, more than one shift per
day or 24-hour use of the Premises), adversely affects the temperature or
humidity otherwise maintained by such system, then Landlord shall notify Tenant
in writing and Tenant shall have 10 days to remedy the situation to Landlord’s
reasonable satisfaction. If Tenant fails to timely remedy the situation to
Landlord’s reasonable satisfaction, Landlord shall have the right to install one
or more supplemental air conditioning units in the Premises with the cost
thereof, including the cost of installation, operation and maintenance, being
payable by Tenant to Landlord within 30 days after Landlord’s written demand.
Tenant shall not change or adjust any closed or sealed thermostat or other
element of the HVAC system serving the Premises without Landlord’s express prior
written consent. Landlord may install and operate meters or any other reasonable
system for monitoring or estimating any services or utilities used by Tenant in
excess of those required to be provided by Landlord (including a system for
Landlord’s engineer reasonably to estimate any such excess usage). If such
system indicates such excess services or utilities, Tenant shall pay Landlord’s
reasonable charges for installing and operating such system and any
supplementary air conditioning, ventilation, heat, electrical, or other systems
or equipment (or adjustments or modifications to the existing Building systems
and equipment), and Landlord’s reasonable charges for such amount of excess
services or utilities used by Tenant. All supplemental HVAC systems and
equipment serving the Premises shall be separately metered to the Premises at
Tenant’s cost, and Tenant shall be solely responsible for all electricity
registered by, and the maintenance and replacement of, such meters. Landlord has
no obligation to keep cool any of Tenant’s information technology equipment that
is placed together in one room, on a rack, or in any similar manner (“IT
Equipment”), and Tenant waives any claim against Landlord in connection with
Tenant’s IT Equipment. Landlord shall have the option to require that the
computer room and/or information technology closet in the Premises shall be
separately submetered at Tenant’s expense, and Tenant shall pay Landlord for all
electricity registered in such submeter. Within 1 month after written request,
Tenant shall provide to Landlord electrical load information reasonably
requested by Landlord with respect to any computer room and/or information
technology closet in the Premises.

 

8

--------------------------------------------------------------------------------

7.LANDLORD SERVICES

 

(a)Landlord shall provide the following to the Premises: (i) HVAC service in the
respective seasons during Business Hours; (ii) electricity sufficient for
lighting and standard office equipment for comparable buildings in the market in
which the Project is located; (iii) water, sewer, and, to the extent applicable
to the Building, gas, oil, and steam service; and (iv) cleaning services meeting
the minimum specifications set forth in Exhibit D attached hereto. Tenant, at
Tenant’s expense, shall make arrangements with the applicable utility companies
and public bodies to provide, in Tenant’s name, telephone, cable, and any other
utility service not provided by Landlord that Tenant desires at the Premises.

 

(b)Landlord shall not be obligated to furnish any services, supplies, or
utilities other than as set forth in this Lease; provided, however, upon
Tenant’s prior request sent in accordance with Section 25(p) below, Landlord may
furnish additional services, supplies, or utilities, in which case Tenant shall
pay to Landlord, immediately upon demand, Landlord’s then-current charge for
such additional services, supplies, or utilities, or Tenant’s pro rata share
thereof, if applicable, as reasonably determined by Landlord. Landlord’s current
rate for HVAC service outside of Business Hours requested with at least 24
hours’ prior notice (or by noon for weekend service) is $75.00 per hour, per
zone, with a two-hour minimum if the service does not commence immediately
following the end of a day’s Business Hours.

 

8.USE; SIGNS; PARKING; COMMON AREAS.

 

(a)Tenant shall use the Premises for general office use (non-medical) and
storage incidental thereto, and for no other purpose (“Permitted Use”). Tenant’s
use of the Premises for the Permitted Use shall be subject to all applicable
Laws and to all reasonable requirements of the insurers of the Building. Tenant
represents and warrants that Tenant’s NAICS Code is set forth in Section 1
hereof.

 

(b)Landlord, at Landlord’s expense, shall provide the originally named Tenant
with Building-standard identification signage on all Building lobby directories
and at the main entrance to the Premises. Tenant shall not place, erect, or
maintain any signs at the Premises, the Building, or the Project that are
visible from outside of the Premises.

 

(c)Subject to the Building rules and regulations, Tenant shall have the
nonexclusive right in common with others to use: (i) the paved driveways and
walkways at the Project for vehicular and pedestrian access to the Building;
(ii) Common Areas.

 

(d)Landlord shall have the right in its sole discretion to, from time to time,
construct, maintain, operate, repair, close, limit, take out of service, alter,
change, and modify all or any part of the Common Areas; provided however that
Landlord shall make such repairs in a manner that maintains the character and
quality of the Building and the Project.

 

(e)Subject to Landlord’s security measures and Force Majeure Events (as defined
in Section 25(g)), Landlord shall provide Tenant with access to the Building
and, if applicable, passenger elevator service for use in common with others for
access to and from the Premises 24 hours per day, 7 days per week, except during
emergencies. Landlord shall have the right to limit the number of elevators (if
any) to be operated during repairs and during non-Business Hours. If applicable,
Landlord shall provide Tenant with access to the freight elevator(s) of the
Building from time to time following receipt of Tenant’s prior request, and
Tenant shall pay Landlord’s then-current charge for use of such freight
elevators).

 

9.TENANT’S ALTERATIONS. Tenant shall not cut or drill into or secure any
fixture, apparatus or equipment or make alterations, improvements or physical
additions (collectively, “Alterations”) of any kind to any part of the Premises
without first obtaining the written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned, or delayed. All Alterations shall be
completed in compliance with all applicable Laws and Landlord’s rules and
regulations for construction, and sustainable guidelines and procedures.
Notwithstanding the foregoing, Landlord’s consent shall not be required for any
Alteration costing less than $20,000.00 and that: (i) is

9

--------------------------------------------------------------------------------

nonstructural; (ii) does not impact any of the Building systems, involve
electrical or drywall work, require a building permit, or materially affect the
air quality in the Building; and (iii) is not visible from outside of the
Premises. Tenant shall be solely responsible for the installation and
maintenance of its data, telecommunication, and security systems and wiring at
the Premises, which shall be done in compliance with all applicable Laws and
Landlord’s rules and regulations. With respect to all improvements and
Alterations made after the date hereof, other than those made by Landlord
pursuant to the express provisions of this Lease, Tenant acknowledges that: (A)
Tenant is not, under any circumstance, acting as the agent of Landlord; (B)
Landlord did not cause or request such Alterations to be made; (C) Landlord has
not ratified such work; and (D) Landlord did not authorize such Alterations
within the meaning of applicable state statutes. Nothing in this Lease or in any
consent to the making of Alterations or improvements shall be deemed or
construed in any way as constituting a request by Landlord, express or implied,
to any contractor, subcontractor, or supplier for the performance of any labor
or the furnishing of any materials for the use or benefit of Landlord.

 

10.ASSIGNMENT AND SUBLETTING.

 

(a)Except as expressly permitted pursuant to Section 10(c), neither Tenant nor
Tenant’s legal representatives or successors-in-interest by operation of law or
otherwise, shall sell, assign, transfer, hypothecate, mortgage, encumber, grant
concessions or licenses, sublet, or otherwise dispose of all or any interest in
this Lease or the Premises, or permit any person or entity other than Tenant to
occupy any portion of the Premises (each of the foregoing are a “Transfer” to a
“Transferee”), without Landlord’s prior written consent, which consent shall not
be unreasonably withheld, conditioned, or delayed. Any Transfer undertaken
without Landlord’s prior written consent shall constitute an Event of Default
and shall, at Landlord’s option, be void and/or terminate this Lease. For
purposes of this Lease, a Transfer shall include, without limitation, any
assignment by operation of law, and any merger, consolidation, or asset sale
involving Tenant, any direct or indirect transfer of control of Tenant, and any
transfer of a majority of the ownership interests in Tenant; provided however,
that any transfer of a majority interest in Tenant in connection with a
financing transaction undertaken with institutional investors who typically
invest in life sciences companies shall not be deemed a Transfer. Consent by
Landlord to any on Transfer shall be held to apply only to the specific Transfer
authorized, and shall not be construed as a waiver of the duty of Tenant, or
Tenant’s legal representatives or assigns, to obtain from Landlord consent to
any other or subsequent Transfers pursuant to the foregoing, or as modifying or
limiting the rights of Landlord under the foregoing covenant by Tenant.

 

(b)Without limiting the bases upon which Landlord may withhold its consent to a
proposed Transfer, it shall not be unreasonable for Landlord to withhold its
consent if Landlord has a reasonable, good faith basis to determine that: (i)
with regard to an assignment of this Lease, the proposed Transferee shall have a
net worth that is less than Tenant’s net worth immediately prior to the proposed
assignment (as determined according to GAAP) so long as Tenant’s net worth
immediately prior to the proposed assignment is no less than Tenant’s net worth
as of the effective date of this Lease; (ii) the proposed Transferee, in
Landlord’s reasonable opinion, is not reputable and of good character; (iii)
with regard to a proposed sublease, the portion of the Premises requested to be
subleased renders the balance of the Premises unleasable as a separate area;
(iv) Tenant is proposing a sublease at a rental or sub-rental rate that is less
than the then-fair market rental rate for the portion of the Premises being
subleased, or Tenant is proposing to Transfer to an existing tenant of the
Building or another property owned by Landlord or Landlord’s affiliate(s), or to
another prospect with whom Landlord or Landlord’s affiliate(s) are then
Negotiating in the market of which the Building is a part (and for purposes of
this subsection (iv), “Negotiating” shall mean that Landlord and the proposed
assignee or sublessee have been actively exchanging proposals, counter offers,
etc., it being agreed that the submittal of proposals or offers to the proposed
assignee or sublessee by Landlord without interest or active negotiations by the
proposed assignee or sublessee shall not constitute Negotiations hereunder); (v)
the proposed assignee or sublessee would cause any of Landlord’s existing
parking facilities to be reasonably inadequate, or in violation of code
requirements, or require Landlord to increase the parking area or the number of
parking spaces to meet code requirements; or (vi) the nature of such
Transferee’s proposed business operation would or might reasonably violate the
terms of this Lease or of any other lease for the Building (including any
exclusivity provisions), or would, in Landlord’s reasonable judgment, otherwise
be incompatible with other tenancies in the Building.

 

10

--------------------------------------------------------------------------------

(c)Notwithstanding the foregoing, Tenant shall have the right without the prior
consent of Landlord, but after providing prior written notice to Landlord, to
make a Transfer to any Affiliate (as defined below), or an entity into which
Tenant merges or that acquires substantially all of the assets or stock of
Tenant (“Surviving Entity”) (the Surviving Entity or Affiliate are also referred
to as a “Permitted Transferee”); provided: (i) Tenant delivers to Landlord the
Transfer Information (as defined below); (ii) the Permitted Transferee shall
have a tangible net worth at least equal to the greater of the net worth of
Tenant on the date of this Lease or on the date of such Transfer; (iii) the
originally named Tenant shall not be released or discharged from any liability
under this Lease by reason of such Transfer; (iv) the use of the Premises shall
not change; and (v) if the Transfer is to an Affiliate, such Transferee shall
remain an Affiliate throughout the Term and if such Transferee shall cease being
an Affiliate, Tenant shall notify Landlord in writing of such change. An
“Affiliate” means a corporation, limited liability company, partnership, or
other registered entity, 50% or more of whose equity interest is owned by the
same persons or entities owning 50% or more of Tenant’s equity interests, a
subsidiary, or a parent corporation.

 

(d)If at any time during the Term, Tenant desires to complete a Transfer other
than pursuant to Section 10(c), Tenant shall give written notice to Landlord of
such desire together with the Transfer Information. If: (i) Tenant desires to
assign this Lease or to sublease the entire Premises, Landlord shall have the
right to accelerate the Expiration Date so that the Expiration Date shall be the
date on which the proposed assignment or sublease would be effective; or (ii)
Tenant desires to sublease more than 50% of the Premises other than to an
Affiliate, Landlord shall have the right to accelerate the Expiration Date with
respect to the portion of the Premises that Tenant proposes to sublease (and in
each case, a pro rata portion of Tenant’s parking rights shall also expire on
such accelerated Expiration Date). If Landlord elects to accelerate the
Expiration Date pursuant to this paragraph, Tenant shall have the right to
rescind its request for Landlord’s consent to the proposed assignment or
sublease by giving written notice of such rescission to Landlord within 10 days
after Tenant’s receipt of Landlord’s acceleration election notice. If Tenant
does not so rescind its request: (A) Tenant shall deliver the Premises or the
applicable portion thereof to Landlord in the same condition as Tenant is, by
the terms of this Lease, required to deliver the Premises to Landlord upon the
Expiration Date; and (B) Fixed Rent and Tenant’s Share shall be reduced on a per
rentable square foot basis for the area of the Premises that Tenant no longer
leases. If Landlord elects to accelerate the Expiration Date for less than the
entire Premises, the cost of erecting any demising walls, entrances, and
entrance corridors, and any other improvements required in connection therewith
shall be performed by Landlord, with the cost thereof being divided evenly
between Landlord and Tenant.

 

(e)The “Transfer Information” means the following information: (i) a copy of the
fully executed assignment and assumption agreement, or sublease agreement, as
applicable (with respect to a Permitted Transfer, such agreement to be delivered
to Landlord within 10 business days after the transaction closes and with
respect to all other Transfers, such agreement shall be provided in draft form
and shall not be executed until Landlord’s consent has been given); (ii) a copy
of the then-current financials of the Transferee (either audited or certified by
the chief financial officer or secretary of the Transferee); (iii) a copy of the
formation certificate and good standing certificate of the Transferee; and (iv)
such other reasonably requested information by Landlord needed to confirm or
determine Tenant’s compliance with the terms and conditions of this
Section.  Landlord shall keep confidential and maintain the secrecy of all
Transfer Information and shall not use such Transfer Information for any purpose
other than those contemplated in this Section 10.

 

(f)Any sums or other economic consideration received by Tenant as a result of
any Transfer (except rental or other payments received that are attributable to
the amortization of the cost of leasehold improvements made to the transferred
portion of the Premises by Tenant for the Transferee, and other reasonable
expenses incident to the Transfer, including standard leasing commissions and
legal fees) whether denominated rentals under the sublease or otherwise, that
exceed, in the aggregate, the total sums which Tenant is obligated to pay
Landlord under this Lease (prorated to reflect obligations allocable to that
portion of the Premises subject to such Transfer) shall be divided evenly
between Landlord and Tenant, with Landlord’s portion being payable to Landlord
as Additional Rent without affecting or reducing any other obligation of Tenant
hereunder.

 

11

--------------------------------------------------------------------------------

(g)Regardless of Landlord’s consent to a proposed Transfer, no Transfer shall
release Tenant from Tenant’s obligations or alter Tenant’s primary liability to
fully and timely pay all Rent due from time to time under this Lease and to
fully and timely perform all of Tenant’s other obligations under this Lease, and
the originally named Tenant and all assignees shall be jointly and severally
liable for all Tenant obligations under this Lease. The acceptance of rental by
Landlord from any other person shall not be deemed to be a waiver by Landlord of
any provision hereof. If a Transferee defaults in the performance of any of the
terms of this Lease, Landlord may proceed directly against the originally named
Tenant without the necessity of exhausting remedies against such Transferee. If
there has been a Transfer and an Event of Default occurs, Landlord may collect
Rent from the Transferee and apply the net amount collected to the Rent herein
reserved; but no such collection shall be deemed a waiver of the provisions of
this Section, an acceptance of such Transferee as tenant hereunder or a release
of Tenant from further performance of the covenants herein contained.

 

11.REPAIRS AND MAINTENANCE.

 

(a)Except with respect to Landlord Repairs (as defined below), Tenant, at
Tenant’s expense, shall keep and maintain the Premises in good order and
condition including promptly making all repairs necessary to keep and maintain
such in good order and condition. When used in this Lease, “repairs” shall
include repairs and any reasonably necessary replacements. Tenant shall have the
option of replacing lights, ballasts, tubes, ceiling tiles, outlets and similar
equipment itself or advising Landlord of Tenant’s desire to have Landlord make
such repairs, in which case Tenant shall pay to Landlord for such repairs at
Landlord’s then-standard rate. To the extent that Tenant requests that Landlord
make any other repairs that are Tenant’s obligation to make under this Lease,
Landlord may elect to make such repairs on Tenant’s behalf, at Tenant’s expense,
and Tenant shall pay to Landlord such expense along with the Administrative Fee.
If Tenant has been in default under this Lease, Landlord may elect to require
that Tenant prepay the amount of such repair. All repairs made by Landlord or
Tenant shall utilize materials and equipment that are at least equal in quality,
number, and usefulness to those originally used in constructing the Building and
the Premises. If either Tenant or Landlord (at Tenant’s request) installs and/or
operates HVAC equipment (“Tenant’s Supplemental HVAC”) and/or any Alteration,
Tenant, at Tenant’s expense, shall maintain Tenant’s Supplemental HVAC and/or
Alteration in a clean and safe manner and in proper operating condition
throughout the Term and, with respect to Tenant’s Supplemental HVAC, under a
service contract with a firm and upon such terms as may be reasonably
satisfactory to Landlord, including inspection and maintenance on at least a
semiannual basis, and provide Landlord with a copy thereof. Within 5 days after
Landlord’s request, Tenant shall provide Landlord with evidence that such
contract is in place. All repairs to the Building and/or the Project made
necessary by reason of the installation, maintenance, and operation of Tenant’s
Supplemental HVAC and Alterations shall be Tenant’s expense. In the event of an
emergency, such as a burst waterline or act of God, Landlord shall have the
right to make repairs for which Tenant is responsible hereunder (at Tenant’s
cost) without giving Tenant prior notice, but in such case Landlord shall
provide notice to Tenant as soon as practicable thereafter, and Landlord shall
take commercially reasonable steps to minimize the costs incurred.

 

(b)Landlord, at Landlord’s expense (except to the extent such expenses are
includable in Project Expenses), shall make all necessary repairs to: (i) the
footings and foundations and the structural elements of the Building; (ii) the
roof of the Building; (iii) the HVAC, plumbing, elevators (if any), electric,
fire protection and fire alert systems within the Building core from the core to
the point of connection for service to the Premises, but specifically excluding
Tenant’s Supplemental HVAC and Alterations; (iv) the Building exterior; and (v)
the Common Areas (collectively, “Landlord Repairs”). Any provision of this Lease
to the contrary notwithstanding, any repairs to the Project or any portion
thereof made necessary by the negligent or willful act or omission of Tenant or
any employee, agent, subtenant, contractor or invitee of Tenant shall be made at
Tenant’s expense, subject to the waivers set forth in Section 12(c).

 

(c)The parties agree it is in their mutual best interest that the Building and
Premises be operated and maintained in a manner that is environmentally
responsible, fiscally prudent, and provides a safe and productive work
environment. Accordingly, Tenant shall use commercially reasonable efforts to
conduct its operations in the Building and within the Premises to: (1) minimize
to the extent reasonably feasible: (i) direct and indirect energy consumption
and greenhouse gas emissions; (ii) water consumption; (iii) the amount of
material entering the waste stream; and (iv) negative impacts upon the indoor
air quality of the Building; and (2) permit the Building to maintain its LEED
rating and an Energy Star label, to the extent applicable. Landlord shall use
commercially reasonable efforts to operate and maintain the Common Areas of the
Building to: (1) minimize to the

12

--------------------------------------------------------------------------------

extent reasonably feasible: (i) direct and indirect energy consumption and
greenhouse gas emissions; (ii) water consumption; (iii) the amount of material
entering the waste stream; and (iv) negative impacts upon the indoor air quality
of the Building; and (2) permit the Building to maintain its LEED rating and an
Energy Star label, to the extent applicable, the costs of which shall be
included in Project Expenses (except to the extent otherwise not permitted).

 

12.INSURANCE; SUBROGATION RIGHTS.

 

(a)Tenant, at Tenant’s expense, shall obtain and keep in force at all times as
of the Commencement Date (or Tenant’s earlier accessing of the Premises)
commercial general liability insurance including contractual liability and
personal injury liability and all similar coverage, with combined single limits
of $2,000,000 on account of bodily injury to or death of one or more persons as
the result of any one accident or disaster and on account of damage to property,
or in such other amounts as Landlord may from time to time reasonably require in
light of the activities conducted on the Premises. Tenant shall, at its sole
cost and expense, maintain in full force and effect a policy of “special form”
property insurance on Tenant’s Property for full replacement value and with
coinsurance waived. “Tenant’s Property” shall mean Tenant’s trade fixtures,
equipment, personal property, and Specialty Alterations (as defined in Section
18(b)). Tenant shall neither have, nor make, any claim against Landlord for any
loss or damage to Tenant’s Property, regardless of the cause of the loss or
damage. Tenant shall require its movers to procure and deliver to Landlord a
certificate of insurance naming Landlord as an additional insured. No liability
insurance required hereunder shall be subject to cancellation or modification
without at least 30 days’ prior notice to all insureds, and shall name Tenant as
insured, and Landlord, Landlord’s property manager, and Brandywine Realty Trust
as additional insureds, and, if requested in writing by Landlord, shall also
name as an additional insured any mortgagee or holder of any mortgage that may
be or become a lien upon any part of the Premises. Prior to the Commencement
Date, Tenant shall provide Landlord with certificates that evidence that all
insurance coverages required under this Lease are in place for the policy
periods. Tenant shall also furnish to Landlord and/or Landlord’s designated
agent throughout the Term replacement certificates at least 30 days prior to the
expiration dates of the then-current policy or policies or, upon request by
Landlord and/or its agent from time to time, sufficient information to evidence
that the insurance required under this Section is in full force and effect. All
insurance required under this Lease shall be issued by an insurance company that
has been in business for at least 5 years, is authorized to do business in the
State, and has a financial rating of at least an A-X as rated in the most recent
edition of Best’s Insurance Reports. The limits of any such required insurance
shall not in any way limit Tenant’s liability under this Lease or otherwise. If
Tenant fails to maintain such insurance, Landlord may, but shall not be required
to, procure and maintain the same, at Tenant’s expense, which expense shall be
reimbursed by Tenant as Additional Rent within 10 days after written demand. Any
deductible under such insurance policy in excess of $25,000 shall be approved by
Landlord in writing prior to the issuance of such policy. Tenant shall not
self-insure without Landlord’s prior written consent.

 

(b)Landlord shall obtain and maintain the following insurance during the Term:
(i) replacement cost insurance including “special form” property insurance on
the Building, including without limitation leasehold improvements (exclusive of
Tenant’s Property); (ii) commercial general liability insurance (including
bodily injury and property damage) covering Landlord’s operations at the Project
in amounts reasonably required by Landlord or any Mortgagee (as defined in
Section 16); and (iii) such other insurance as reasonably required by Landlord
or any Mortgagee.

 

(c) Landlord and Tenant shall each procure an appropriate clause in or
endorsement to any property insurance covering the Project or any portion
thereof and personal property, fixtures, and equipment located therein, wherein
the insurer waives subrogation and consents to a waiver of right of recovery
pursuant to the terms of this paragraph. Both Landlord and Tenant agree to
immediately give each insurance company which has issued to it policies of
property insurance written notice of the terms of such mutual waivers and to
cause such insurance policies to be properly endorsed, if necessary, to prevent
the invalidation thereof by reason of such waivers, and shall furnish to the
other party written evidence of such foregoing endorsements or that such
endorsement is not required. Landlord and Tenant hereby waive, and agree not to
make, any claim against, or seek to recover from, the other for any loss or
damage to its property or the property of others resulting from conditions to
the extent of proceeds received after application of any commercially reasonable
deductible (or would have been received if the party had obtained and maintained
the insurance it was required to carry under this Lease or if Tenant did not
elect to self-insure) by the property insurance that was required to be carried
by that party under the terms of this Lease.

 

13

--------------------------------------------------------------------------------

13.INDEMNIFICATION.

 

(a)Subject to Section 12(c), Tenant shall defend, indemnify, and hold harmless
Landlord, Landlord’s property manager, and Brandywine Realty Trust and each of
Landlord’s directors, officers, members, partners, trustees, employees, and
agents (collectively, the “Landlord Indemnitees”) from and against any and all
third-party claims, actions, damages, liabilities, and expenses (including all
reasonable costs and expenses (including reasonable attorneys’ fees)) to the
extent arising from: (i) Tenant’s breach of this Lease; (ii) any negligence or
willful act of Tenant, any Tenant Indemnitees (as defined below), or any of
Tenant’s invitees, subtenants, or contractors; and (iii) any acts or omissions
occurring at, or the condition, use or operation of, the Premises, except to the
extent arising from Landlord’s negligence or willful misconduct. If Tenant fails
to promptly defend a Landlord Indemnitee following written demand by the
Landlord Indemnitee, the Landlord Indemnitee shall defend the same at Tenant’s
expense, by retaining or employing counsel reasonably satisfactory to such
Landlord Indemnitee.

 

(b)Subject to Section 12(c), Landlord shall defend, indemnify, and hold harmless
Tenant and each of Tenant’s directors, officers, members, partners, trustees,
employees, and agents (collectively, the “Tenant Indemnitees”) from and against
any and all third-party claims, actions, damages, liabilities, and expenses
(including all reasonable costs and expenses (including reasonable attorneys’
fees)) to the extent arising from: (i) Landlord’s breach of this Lease; and (ii)
any negligence or willful misconduct of Landlord or any Landlord Indemnitees. If
Landlord fails to promptly defend a Tenant Indemnitee following written demand
by the Tenant Indemnitee, the Tenant Indemnitee shall defend the same at
Landlord’s expense, by retaining or employing counsel reasonably satisfactory to
such Tenant Indemnitee.

 

(c)Landlord’s and Tenant’s obligations under this Section shall not be limited
by the amount or types of insurance maintained or required to be maintained
under this Lease. The provisions of this Section shall survive the Expiration
Date.

 

14.CASUALTY DAMAGE. If there occurs any casualty to the Project (other than to
the Premises) and: (i) insurance proceeds are unavailable to Landlord or are
insufficient to restore the Project to substantially its pre-casualty condition;
or (ii) more than 30% of the total area of the Building is damaged, Landlord
shall have the right to terminate this Lease and all the unaccrued obligations
of the parties hereto, by sending written notice of such termination to Tenant
within 60 days after such casualty. Such notice shall specify a termination date
not fewer than 30 nor more than 90 days after such notice is given to Tenant. If
there occurs any casualty to the Premises and: (i) in Landlord’s reasonable
judgment, the repair and restoration work would require more than 180
consecutive days to complete after the casualty (assuming normal work crews not
engaged in overtime); or (ii) the casualty occurs during the last 12 months of
the Term, Landlord and Tenant shall each have the right to terminate this Lease
and all the unaccrued obligations of the parties hereto, by sending written
notice of such termination to the other party within 60 days after the date of
such casualty. Such notice shall specify a termination date not fewer than 30
nor more than 90 days after such notice is given to the other party, but in no
event shall the termination date be after the last day of the Term.
Notwithstanding the foregoing, if the casualty was caused by the act or omission
of Tenant or any of Tenant’s agents, employees, invitees, assignees, subtenants,
licensees or contractors, Tenant shall have no right to terminate this Lease due
to the casualty. If there occurs any casualty to the Premises and neither party
terminates this Lease, then notwithstanding anything to the contrary in this
Lease, Tenant’s obligation to pay Fixed Rent and Additional Rent shall be
equitably adjusted or abated during the period (if any) during which Tenant is
not reasonably able to use the Premises or an applicable portion thereof as a
result of such casualty. Tenant shall have no right to terminate this Lease as a
result of any damage or destruction of the Premises, except as expressly
provided in this Section. The provisions of this Lease, including this Section,
constitute an express agreement between Landlord and Tenant with respect to any
and all damage to, or destruction of, all or any part of the Premises, and any
Law with respect to any rights or obligations concerning damage or destruction
in the absence of an express agreement between the parties, and any other
statute or regulation, now or hereafter in effect, shall have no application to
this Lease or any damage or destruction to all or any part of the Premises.

 

15.CONDEMNATION. If a taking renders 30% or more of the Premises reasonably
unsuitable for the Permitted Use, this Lease shall, at either party’s option,
terminate as of the date title to condemned real estate vests in the condemnor,
the Rent herein reserved shall be apportioned and paid in full by Tenant to
Landlord to such date, all Rent prepaid for period beyond that date shall
forthwith be repaid by Landlord to Tenant, and neither party

14

--------------------------------------------------------------------------------

shall thereafter have any liability for any unaccrued obligations hereunder. If
this Lease is not terminated after a condemnation, then notwithstanding anything
to the contrary in this Lease, the Fixed Rent and the Additional Rent shall be
equitably reduced in proportion to the area of the Premises that has been taken
for the balance of the Term. Tenant shall have the right to make a claim against
the condemnor for moving expenses and business dislocation damages to the extent
that such claim does not reduce the sums otherwise payable by the condemnor to
Landlord.

 

16.SUBORDINATION; ESTOPPEL CERTIFICATE.

 

(a)This Lease shall be subordinate to the lien of any deeds of trust or
mortgages now or hereafter placed upon the Project or any portion thereof (a
“Mortgage”) without the necessity of any further instrument or act on the part
of Tenant to effectuate such subordination. Tenant shall execute and deliver to
Landlord within 10 days after written demand such further instrument evidencing
such subordination and agreement to attorn as shall be reasonably required by
any Mortgagee. If Landlord shall be or is alleged to be in default of any of its
obligations owing to Tenant under this Lease, Tenant shall give to the holder
(“Mortgagee”) of any Mortgage of whose name and address Tenant has been given
written notice, notice by overnight mail of any such default that Tenant shall
have served upon Landlord. Tenant shall not be entitled to exercise any right or
remedy because of any default by Landlord without having given such notice to
the Mortgagee as aforesaid and, if Landlord fails to cure such default, the
Mortgagee shall have the right to cure such default within 45 days after
Mortgagee’s receipt of such default notice from Tenant. Notwithstanding the
foregoing, any Mortgagee may at any time subordinate its mortgage to this Lease,
without Tenant’s consent, by notice in writing to Tenant, and thereupon this
Lease shall be deemed prior to such Mortgage without regard to their respective
dates of execution and delivery, and in that event the Mortgagee shall have the
same rights with respect to this Lease as though it had been executed prior to
the execution and delivery of the Mortgage.

 

(b)Each party shall at any time and from time to time, within 10 days after the
other party’s written request, execute and deliver to the other party a written
instrument in recordable form certifying all reasonably requested information
pertaining to this Lease.

 

17.DEFAULT AND REMEDIES.

 

(a)An “Event of Default” shall be deemed to exist and Tenant shall be in default
hereunder if: (i) Tenant fails to pay any Rent when due and such failure
continues for more than 5 business days after Landlord has given Tenant written
notice of such failure; provided, however, in no event shall Landlord have any
obligation to give Tenant more than 2 such notices in any 12-month period, after
which there shall be an Event of Default if Tenant fails to pay any Rent when
due, regardless of Tenant’s receipt of notice of such non-payment; (ii) Tenant
fails to bond over a mechanic’s or materialmen’s lien within 10 days after
Landlord’s demand; (iii) there is any assignment or subletting (regardless of
whether the same might be void under this Lease) in violation of the terms of
this Lease; (iv) the occurrence of any default beyond any applicable notice
and/or cure period under any guaranty executed in connection with this Lease;
(v) Tenant fails to deliver any Landlord-requested estoppel certificate or
subordination agreement within 7 business days after receipt of notice that such
document was not received within the time period required under this Lease; (vi)
Tenant ceases to use the Premises for the Permitted Use or removes substantially
all of its furniture, equipment and personal property from the Premises (other
than in the case of a permitted subletting or assignment) or permits the same to
be unoccupied; or (vii) Tenant fails to observe or perform any of Tenant’s other
agreements or obligations under this Lease and such failure continues for more
than 30 days after Landlord gives Tenant written notice of such failure, or the
expiration of such additional time period as is reasonably necessary to cure
such failure (not to exceed 60 days), provided Tenant immediately commences and
thereafter proceeds with all due diligence and in good faith to cure such
failure.

 

(b)Upon the occurrence of an Event of Default, Landlord shall have the right, at
Landlord’s option, to elect to do any one or more of the following:

 

15

--------------------------------------------------------------------------------

(i)Landlord shall have the right to terminate this Lease, in which event Tenant
shall immediately surrender the Premises to Landlord and Tenant shall pay
Landlord upon demand for all losses and damages that Landlord suffers or incurs
by reason of such termination, including damages in an amount equal to the total
of: (A) the costs of repossessing the Premises and all other expenses incurred
by Landlord in connection with Tenant’s default, plus the Administrative Fee;
(B) the unpaid Rent earned as of the date of termination; (C) all Rent for the
period that would otherwise have constituted the remainder of the Term,
discounted to present value at a rate of 2% per annum; and (D) all other sums of
money and damages owing by Tenant to Landlord;

 

(ii)Landlord shall have the right to enter upon and take possession of the
Premises without terminating this Lease (but terminating Tenant’s right of
possession, if Landlord so elects) and without being liable to prosecution or
any claim for damages therefor and to relet the Premises on such terms as
Landlord deems advisable, in which event Tenant shall pay to Landlord on demand
Landlord’s out-of-pocket costs of repossession, renovating, repairing, and
altering the Premises for a new tenant or tenants, plus the Administrative Fee
and any deficiency between the Rent payable hereunder and the rent paid under
such reletting; provided, however, Tenant shall not be entitled to any excess
payments received by Landlord from such reletting. Landlord’s failure to relet
the Premises shall not release or affect Tenant’s liability for Rent or for
damages;

 

(iii)Landlord shall have the right to enter the Premises without terminating
this Lease and without being liable for prosecution or any claim for damages
therefor and maintain the Premises and repair or replace any damage thereto or
do anything for which Tenant is responsible hereunder. Tenant shall reimburse
Landlord immediately upon demand for any out-of-pocket costs which Landlord
incurs in thus effecting Tenant’s compliance under this Lease, and Landlord
shall not be liable to Tenant for any damages with respect thereto; and/or

 

(iv)Landlord shall have the right to cure any default on behalf of Tenant and
Tenant shall reimburse Landlord upon demand for any sums paid or costs incurred
by Landlord in curing such default, including attorneys’ fees and other legal
expenses, plus the Administrative Fee. The “Administrative Fee” means 15% of the
costs incurred by Landlord in curing Tenant’s default or performing Tenant’s
obligations hereunder.

 

(c)Upon the occurrence of an Event of Default, Tenant shall be liable to
Landlord for: (i) all Fixed Rent and Additional Rent accrued and unpaid; (ii)
all costs and expenses incurred by Landlord in recovering possession of the
Premises, including legal fees, and removal and storage of Tenant’s property;
(iii) the costs and expenses of restoring the Premises to the condition in which
the same were to have been surrendered by Tenant as of the Expiration Date; (iv)
the costs of reletting commissions; (v) all legal fees and court costs incurred
by Landlord in connection with the Event of Default; and (vi) the unamortized
portion (as reasonably determined by Landlord) of brokerage commissions and
consulting fees incurred by Landlord, and tenant concessions including free rent
given by Landlord, in connection with this Lease. Upon the occurrence of an
Event of Default, the Abatement Period shall immediately become void, and the
monthly Fixed Rent due for the Abatement Period shall equal the amount of Fixed
Rent due immediately following the Fixed Rent Start Date.

 

(d)Any amount payable by Tenant under this Lease that is not paid when due shall
bear interest at the rate of 1% per month until paid by Tenant to Landlord.

 

(e)Neither any delay or forbearance by Landlord in exercising any right or
remedy hereunder nor Landlord’s undertaking or performing any act that Landlord
is not expressly required to undertake under this Lease shall be construed to be
a waiver of Landlord’s rights or to represent any agreement by Landlord to
thereafter undertake or perform such act. Landlord’s waiver of any breach by
Tenant of any covenant or condition herein contained (which waiver shall be
effective only if so expressed in writing by Landlord) or Landlord’s failure to
exercise any right or remedy in respect of any such breach shall not constitute
a waiver or relinquishment for the future of Landlord’s right to have any such
covenant or condition duly performed or observed by Tenant, or of Landlord’s
rights arising because of any subsequent breach of any such covenant or
condition nor bar any right or remedy of Landlord in respect of such breach or
any subsequent breach.

 

16

--------------------------------------------------------------------------------

(f)The rights granted to Landlord in this Section shall be cumulative of every
other right or remedy provided in this Lease or which Landlord may otherwise
have at law or in equity or by statute, and the exercise of one or more rights
or remedies shall not prejudice or impair the concurrent or subsequent exercise
of other rights or remedies or constitute a forfeiture or waiver of Rent or
damages accruing to Landlord by reason of any Event of Default under this Lease.

 

(g)No payment by Tenant or receipt by Landlord of a lesser amount than any
payment of Fixed Rent or Additional Rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated Fixed Rent or Additional Rent
due and payable hereunder, nor shall any endorsement or statement or any check
or any letter accompanying any check or payment as Rent be deemed an accord and
satisfaction. Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other right
or remedy provided for in this Lease, at law or in equity.

 

(h)Tenant further waives the right to any notices to quit as may be specified in
the Landlord and Tenant Act of Pennsylvania, Act of April 6, 1951, as amended,
or any similar or successor provision of law, and agrees that 5 days’ notice
shall be sufficient in any case where a longer period may be statutorily
specified.

 

(i)In addition to, and not in lieu of any of the foregoing rights granted to
Landlord:

 

(1)WHEN THIS LEASE OR TENANT’S RIGHT OF POSSESSION SHALL BE TERMINATED BY
COVENANT OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM OF
THIS LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN AND AS SOON AS THE
TERM HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE
LAWFUL FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR ENTERING
IN ANY COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT
AND ALL PERSONS CLAIMING UNDER TENANT; PROVIDED HOWER, THAT BEFORE HAVING THE
RIGHT TO TAKE THE FOREGOING ACTIONS ON TENANT’S BEHALF, LANDLORD SHALL FIRST
PROVIDE TENANT WITH AN ADDITIONAL WRITTEN NOTICE AND TEN (10) DAYS’ OPPORTUNITY
TO CURE ANY SUCH DEFAULT WHICH SHALL BE DETAILED WITH REASONABLE SPECIFICITY IN
SUCH NOTICE AND WHICH SUCH NOTICE SHALL BE ACCOMPANIED BY COPIES OF ALL
DOCUMENTS TO BE FILED BY LANDLORD ON BEHALF OF TENANT HEREUNDER, WHEREUPON,
FOLLOWING THE PROVISION OF SUCH NOTICE AND THE EXPIRATION OF THE CURE PERIOD
WITHOUT ANY CURE BEING EFFECTED BY TENANT, IF LANDLORD SO DESIRES, A WRIT OF
EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF
PROCEEDINGS, WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION
SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE
PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE
THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OF
THIS LEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID PREMISES.

 

(2)In any action to confess judgment in ejectment, Landlord shall first cause to
be filed in such action an affidavit made by it or someone acting for it setting
forth the facts necessary to authorize the entry of judgment, of which facts
such affidavit shall be conclusive evidence, and if a true copy of this Lease
(and of the truth of the copy such affidavit shall be sufficient evidence) be
filed in such action, it shall not be necessary to file the original as a
warrant of attorney, any rule of Court, custom or practice to the contrary
notwithstanding.

 

/s/ DWP (TENANT’S INITIAL). TENANT WAIVER. TENANT SPECIFICALLY ACKNOWLEDGES THAT
TENANT HAS VOLUNTARILY, KNOWINGLY, AND INTELLIGENTLY WAIVED CERTAIN DUE PROCESS
RIGHTS TO A PREJUDGMENT HEARING BY AGREEING TO THE TERMS OF THE FOREGOING
PARAGRAPHS REGARDING CONFESSION OF JUDGMENT. TENANT FURTHER SPECIFICALLY AGREES
THAT IN THE EVENT OF DEFAULT, LANDLORD MAY PURSUE MULTIPLE REMEDIES INCLUDING
OBTAINING POSSESSION PURSUANT TO A JUDGMENT BY CONFESSION AND ALSO OBTAINING A
MONEY JUDGMENT FOR PAST DUE AND ACCELERATED AMOUNTS AND

17

--------------------------------------------------------------------------------

EXECUTING UPON SUCH JUDGMENT. IN SUCH EVENT AND SUBJECT TO THE TERMS SET FORTH
HEREIN, LANDLORD SHALL PROVIDE FULL CREDIT TO TENANT FOR ANY MONTHLY
CONSIDERATION WHICH LANDLORD RECEIVES FOR THE LEASED PREMISES IN MITIGATION OF
ANY OBLIGATION OF TENANT TO LANDLORD FOR THAT MONEY. FURTHERMORE, TENANT
SPECIFICALLY WAIVES ANY CLAIM AGAINST LANDLORD AND LANDLORD’S COUNSEL FOR
VIOLATION OF TENANT’S CONSTITUTIONAL RIGHTS IN THE EVENT THAT JUDGMENT IS
CONFESSED PURSUANT TO THIS LEASE.

 

18.SURRENDER; HOLDOVER.

 

(a)No later than upon the Expiration Date or earlier termination of Tenant’s
right to possession of the Premises (such earlier date, the “Surrender Date”),
Tenant shall vacate and surrender the Premises to Landlord in good order and
condition, vacant, broom clean, and in conformity with the applicable provisions
of this Lease, including without limitation Sections 9 and 11. Tenant shall have
no right to hold over beyond the Surrender Date, and if Tenant does not vacate
as required such failure shall be deemed an Event of Default and Tenant’s
occupancy shall not be construed to effect or constitute anything other than a
tenancy at sufferance. During any period of occupancy beyond the Surrender Date,
the amount of Rent owed by Tenant to Landlord shall be 150% for the first month
and 200% thereafter of the Rent that would otherwise be due under this Lease,
without prorating for any partial month of holdover, and except that any
provisions in this Lease that limit the amount or defer the payment of
Additional Rent shall be null and void. The acceptance of Rent by Landlord or
the failure or delay of Landlord in notifying or evicting Tenant following the
Surrender Date shall not create any tenancy rights in Tenant and any such
payments by Tenant may be applied by Landlord against its costs and expenses,
including reasonable attorneys’ fees, incurred by Landlord as a result of such
holdover. The provisions of this Section shall not constitute a waiver by
Landlord of any right of reentry as set forth in this Lease; nor shall receipt
of any Rent or any other act in apparent affirmance of the tenancy operate as a
waiver of Landlord’s right to terminate this Lease for a breach of any of the
terms, covenants, or obligations herein on Tenant’s part to be performed. No
option to extend this Lease shall have been deemed to have occurred by Tenant’s
holdover, and any and all options to extend this Lease or expand the Premises
shall be deemed terminated and of no further effect as of the first date that
Tenant holds over. In addition, if Tenant fails to vacate and surrender the
Premises as herein required within the thirty (30) day period following the
expiration or termination of this Lease, Tenant shall thereafter be obligated to
indemnify, defend and hold harmless Landlord from all costs, losses, expenses or
liabilities incurred as a result of such failure, including without limitation,
claims made by any succeeding tenant and real estate brokers’ claims and
reasonable attorneys’ fees. Tenant’s obligation to pay Rent and to perform all
other Lease obligations for the period up to and including the Surrender Date,
and the provisions of this Section, shall survive the Expiration Date. In no way
shall the remedies to Landlord set forth above be construed to constitute
liquidated damages for Landlord’s losses resulting from Tenant’s holdover.

 

(b)Prior to the Expiration Date or sooner termination of Tenant’s right to
possession of the Premises, Tenant, at Tenant’s expense, shall remove from the
Premises Tenant’s Property and all telephone, security, and communication
equipment system wiring and cabling, and restore in a good and workmanlike
manner any damage to the Premises and/or the Building caused by such removal or
replace the damaged component of the Premises and/or the Building if such
component cannot be restored as aforesaid as reasonably determined by Landlord.
The foregoing notwithstanding, Tenant shall not be required to remove a
Specialty Alteration if at the time Tenant requests Landlord’s consent to such
Specialty Alteration, Tenant provides Landlord with written notification that
Tenant desires to not be required to remove such Specialty Alteration and
Landlord consents in writing to Tenant’s non-removal request. A “Specialty
Alteration” means an Alteration that: (i) Landlord required to be removed in
connection with Landlord’s consent to making such Alteration; or (ii) are not
normal and customary leasehold improvements typically found in comparable office
space at comparable class A office buildings in the market in which the Project
is located, such as kitchens (other than a pantry installed for the use of
Tenant’s employees only), executive restrooms, computer room installations,
supplemental HVAC equipment and components, safes, vaults, libraries or file
rooms requiring reinforcement of floors, internal staircases, slab penetrations,
non-Building standard life safety systems, security systems, specialty door
locksets (such as cipher locks) or lighting, and any demising improvements done
by or on behalf of Tenant after the Commencement Date. If Tenant fails to remove
any of Tenant’s Property, wiring, or cabling as required herein, the same shall
be deemed abandoned and Landlord, at Tenant’s expense, may remove and dispose of
same and repair and restore any damage caused thereby, or, at Landlord’s
election, such Tenant’s Property, wiring, and cabling shall become Landlord’s
property. Tenant shall not remove any Alteration (other than Specialty
Alterations) from the Premises without the prior written consent of Landlord.

18

--------------------------------------------------------------------------------

 

19.RULES AND REGULATIONS. Tenant covenants that Tenant and its employees,
agents, invitees, subtenants, and licensees shall comply with the rules and
regulations set forth on Exhibit E attached hereto. Landlord shall have the
right to rescind any of the rules and regulations and to make such other and
further written rules and regulations as in the reasonable judgment of Landlord
shall from time to time be needed for the safety, protection, care and
cleanliness of the Project, the operation thereof, the preservation of good
order therein and the protection and comfort of its tenants, their agents,
employees and invitees, which when delivered to Tenant shall be binding upon
Tenant in a like manner as if originally prescribed as of the date such revised
rules and regulations are provided to Tenant in writing. In the event of an
inconsistency between the rules and regulations and this Lease, the provisions
of this Lease shall control. Landlord shall have no duty or obligation to
enforce any rule or regulation, and Landlord’s failure or refusal to enforce any
rule or regulation against any other tenant shall be without liability of
Landlord to Tenant. However, if Landlord does enforce rules or regulations,
Landlord shall endeavor to enforce same equally. Landlord shall not have any
liability to Tenant for any failure of any other tenants to comply with any of
the rules and regulations.

 

20.GOVERNMENTAL REGULATIONS.

 

(a)Tenant shall not use, generate, manufacture, refine, transport, treat, store,
handle, dispose, bring, or otherwise cause to be brought or permit any of its
agents, employees, subtenants, contractors, or invitees to bring, in, on, or
about any part of the Project, any hazardous waste, solid waste, hazardous
substance, toxic substance, petroleum product or derivative, asbestos,
polychlorinated biphenyl, hazardous material, pollutant, contaminant, or similar
material or substance as defined by the Comprehensive Environmental Response
Compensation and Liability Act , 42 U.S.C. Sections 9601 et seq., as the same
may from time to time be amended, and the regulations promulgated pursuant
thereto (CERCLA), or now or hereafter defined or regulated  as such  by any
other Law (“Hazardous Material”). Notwithstanding the foregoing, Tenant shall be
permitted to bring onto the Premises office cleaning supplies and products
normally found in modern offices provided Tenant only brings a reasonable
quantity of such supplies and products onto the Premises and Tenant shall at all
times comply with all Laws pertaining to the storage, handling, use, and
application of such supplies and products, and all Laws pertaining to the
communication to employees and other third parties of any hazards associated
with such supplies and products. Tenant shall not install any underground or
above ground tanks on the Premises. Tenant shall not cause or permit to exist
any release, spillage, emission, or discharge of any Hazardous Material on or
about the Premises (“Release”). In the event of a Release, Tenant shall
immediately notify Landlord both orally and in writing, report such Release to
the relevant government agencies as required by applicable Law, and promptly
remove the Hazardous Material and otherwise investigate and remediate the
Release in accordance with applicable Law and to the satisfaction of Landlord.
Landlord shall have the right, but not the obligation, to enter upon the
Premises to investigate and/or remediate the Release in lieu of Tenant, and
Tenant shall reimburse Landlord as Additional Rent for the costs of such
remediation and investigation. Tenant shall promptly notify Landlord if Tenant
acquires knowledge of the presence of any Hazardous Material on or about the
Premises, except as Tenant is permitted to bring onto the Premises under this
Lease. Landlord shall have the right to inspect and assess the Premises for the
purpose of determining whether Tenant is handling any Hazardous Material in
violation of this Lease or applicable Law, or to ascertain the presence of any
Release. This subsection shall survive the Expiration Date.

 

(b)Tenant shall, and shall cause its employees, agents, contractors, licensees,
subtenants, and assignees to, use the Premises in compliance with all applicable
Laws. Tenant shall, at its sole cost and expense, promptly comply with each and
all of such Laws, except in the case of required structural changes not
triggered by Tenant’s particular use or manner of use or change in use of the
Premises, or Tenant’s alterations, additions, or improvements therein. Without
limiting the generality of the foregoing, Tenant shall: (i) obtain, at Tenant’s
expense, before engaging in Tenant’s business or profession within the Premises,
all necessary licenses and permits including, but not limited to, state and
local business licenses, and permits; and (ii) remain in compliance with and
keep in full force and effect at all times all licenses, consents, and permits
necessary for the lawful conduct of Tenant’s business or profession at the
Premises. Tenant shall pay all personal property taxes, income taxes and other
taxes, assessments, duties, impositions, and similar charges that are or may be
assessed, levied, or imposed upon Tenant. Tenant shall also comply with all
applicable Laws that do not relate to the physical condition of the Premises and
with which only the occupant can comply, such as laws governing maximum
occupancy, workplace smoking, VDT regulations, and illegal business operations,
such as gambling. The judgment of any court of competent jurisdiction or the
admission of Tenant in any judicial, governmental or regulatory action,
regardless of whether Landlord is a party thereto, that Tenant has violated any
of such Laws shall be conclusive of that fact as between Landlord and Tenant.

19

--------------------------------------------------------------------------------

 

(c)Notwithstanding anything to the contrary in this Section, if the requirement
of any public authority obligates either Landlord or Tenant to expend money in
order to bring the Premises and/or any area of the Project into compliance with
Laws as a result of: (i) Tenant’s particular use or alteration of the Premises;
(ii) Tenant’s change in the use of the Premises; (iii) the manner of conduct of
Tenant’s business or operation of its installations, equipment, or other
property therein; (iv) any cause or condition created by or at the instance of
Tenant, other than by Landlord’s performance of any work for or on behalf of
Tenant; or (v) breach of any of Tenant’s obligations hereunder, then Tenant
shall bear all costs of bringing the Premises and/or Project into compliance
with Laws, whether such costs are related to structural or nonstructural
elements of the Premises or Project.

 

(d)Except to the extent Tenant shall comply as set forth above, during the Term,
Landlord shall comply with all applicable Laws regarding the Project (including
the Premises), including without limitation compliance with Title III of the
Americans with Disabilities Act of 1990, 42 U.S.C. §12181 et seq. and its
regulations as to the design and construction of the Common Areas.

 

21.NOTICES. Wherever in this Lease it is required or permitted that notice or
demand be given or served by either party to this Lease to or on the other
party, such notice or demand shall be duly given or served if in writing and
either: (i) personally served; (ii) delivered by prepaid nationally recognized
courier service (e.g., Federal Express, UPS, and USPS) with evidence of receipt
required for delivery; (iii) forwarded by registered or certified mail, return
receipt requested, postage prepaid; or (iv) emailed with evidence of receipt; in
all such cases addressed to the parties at the addresses set forth below, except
that prior to the Commencement Date, notices to Tenant may be sent instead to
the attention of any employee or attorney of Tenant with whom Landlord
negotiated this Lease. Each such notice shall be deemed to have been given to or
served upon the party to which addressed on the date the same is delivered or
delivery is refused. Each party shall have the right to change its address for
notices (provided such new address is in the continental United States) by a
writing sent to the other party in accordance with this Section, and each party
shall, if requested, within 10 days confirm to the other its notice address.
Notices from Landlord may be given by either an agent or attorney acting on
behalf of Landlord. Notwithstanding the foregoing: (a) any notice from Landlord
to Tenant regarding ordinary business operations (e.g., exercise of a right of
access to the Premises, notice of maintenance activities or Landlord access,
changes in rules and regulations, etc.) may be given by written notice left at
the Premises or delivered by regular mail, facsimile, or electronic means (such
as email) to any person at the Premises whom Landlord reasonably believes is
authorized to receive such notice on behalf of Tenant without copies; and (b)
invoices, notices of change in billing or notice address, and statements of
estimated or reconciliation of Operating Expenses and/or utilities, may be sent
by regular mail or electronic means (such as email) to Tenant’s billing contact.

 

If to Tenant:

Paratek Pharmaceuticals

Attn: Office Manager

1000 First Avenue, Suite 400

King of Prussia, PA 19406

Phone:_________________

Email for billing contact:_________________

 

 

 

and to Landlord:

Brandywine Operating Partnership, L.P.

Attn: Jeff DeVuono

555 East Lancaster Ave., Suite 100

Radnor, PA 19087

Phone: 610-325-5600

Email: jeff.devuono@bdnreit.com

 

with a copy to:

Email: Legal.Notices@bdnreit.com

20

--------------------------------------------------------------------------------

22.BROKERS. Landlord and Tenant each represents and warrants to the other that
such representing party has had no dealings, negotiations or consultations with
respect to the Premises or this transaction with any broker or finder other than
a Landlord affiliate and Broker. Each party shall indemnify, defend, and hold
harmless the other from and against any and all liability, cost, and expense
(including reasonable attorneys’ fees and court costs), arising from any
misrepresentation or breach of warranty under this Section. Landlord shall pay
Broker a commission in connection with this Lease pursuant to the terms of a
separate written agreement between Landlord and Broker. This Section shall
survive the Expiration Date.

 

23.LANDLORD’S LIABILITY. Landlord’s obligations hereunder shall be binding upon
Landlord only for the period of time that Landlord is in ownership of the
Building, and upon termination of that ownership, Tenant, except as to any
obligations that are then due and owing, shall look solely to Landlord’s
successor-in-interest in ownership of the Building for the satisfaction of each
and every obligation of Landlord hereunder. Upon request and without charge,
Tenant shall attorn to any successor to Landlord’s interest in this Lease and,
at the option of any Mortgagees, to such Mortgagees. Landlord shall have no
personal liability under any of the terms, conditions or covenants of this Lease
and Tenant shall look solely to the equity of Landlord in the Building and/or
the proceeds therefrom for the satisfaction of any claim, remedy or cause of
action of any kind whatsoever arising from the relationship between the parties
or any rights and obligations they may have relating to the Project, this Lease,
or anything related to either, including without limitation as a result of the
breach of any Section of this Lease by Landlord. In addition, no recourse shall
be had for an obligation of Landlord hereunder, or for any claim based thereon
or otherwise in respect thereof or the relationship between the parties, against
any past, present or future Landlord Indemnitee (other than Landlord), whether
by virtue of any statute or rule of law, or by the enforcement of any assessment
or penalty or otherwise, all such other liability being expressly waived and
released by Tenant with respect to the Landlord Indemnitees (other than
Landlord).

 

24.RELOCATION. Landlord, at its sole expense, on at least 120 days’ prior
written notice to Tenant, may require Tenant to move from the Premises to
another suite of substantially comparable size and decor in the Building or in
the Complex. In the event of any such relocation, Landlord shall pay all the
expenses: (a) of preparing and decorating the new premises so that they will be
substantially similar to the Premises; (b) of moving Tenant’s furniture and
equipment to the new premises (including Tenant’s data and communication wiring
and cabling); and (c) that Tenant actually and reasonably incurs out-of-pocket
(and which Tenant can document with written records) in connection with Tenant
notifying its clients of such relocation, obtaining new letterhead and business
cards, and other incidental expenses related directly to Tenant’s relocation.
Tenant shall execute any reasonable amendment evidencing the terms of the
relocation as Landlord may require in its reasonable discretion. Upon the
effective date of the relocation: (i) the description of the Premises set forth
in this Lease shall, without further act on the part of Landlord or Tenant, be
deemed amended so that the new premises shall, for all purposes, be deemed the
Premises hereunder, and all of the terms, covenants, conditions, provisions, and
agreements of this Lease, including those agreements to pay Rent (at the same
rate per rentable square foot), shall continue in full force and effect and
shall apply to the new premises; and (ii) Tenant shall move into the new
premises.  Notwithstanding anything to the contrary, Tenant shall have the right
to terminate the Lease by written notice to Landlord not more than ten (10) days
after Tenant’s receipt of Landlord’s relocation notice and, in such event, the
Lease shall terminate on the date that is sixty (60) days after Landlord’s
receipt of Tenant’s termination notice unless Landlord revokes its relocation
notice within ten (10) days from receipt of Tenant’s termination notice.

 

25.GENERAL PROVISIONS.

 

(a)Provided Tenant has performed all of the terms and conditions of this Lease
to be performed by Tenant, including the payment of Rent, Tenant shall peaceably
and quietly hold and enjoy the Premises for the Term, without hindrance from
Landlord or anyone claiming by through or under Landlord, under and subject to
the terms and conditions of this Lease.

 

(b)Subject to the terms and provisions of Section 10, the respective rights and
obligations provided in this Lease shall bind and inure to the benefit of the
parties hereto, their successors and assigns.

 

21

--------------------------------------------------------------------------------

(c)This Lease shall be governed in accordance with the Laws of the State,
without regard to choice of law principles. Landlord and Tenant hereby consent
to the exclusive jurisdiction of the state and federal courts located in the
jurisdiction in which the Project is located.

 

(d)In connection with any litigation or arbitration arising out of this Lease,
Landlord or Tenant, whichever is the prevailing party as determined by the trier
of fact in such litigation, shall be entitled to recover from the other party
all reasonable costs and expenses incurred by the prevailing party in connection
with such litigation, including reasonable attorneys’ fees. If Landlord is
compelled to engage the services of outside attorneys (but not in-house counsel)
to enforce the provisions of this Lease, to the extent that Landlord incurs any
cost or expense in connection with such enforcement, the sum or sums so paid or
billed to Landlord, together with all interest, costs and disbursements, shall
be due from Tenant immediately upon receipt of an invoice therefor following the
occurrence of such expenses. If, in the context of a bankruptcy case, Landlord
is compelled at any time to incur any expense, including attorneys’ fees, in
enforcing or attempting to enforce the terms of this Lease or to enforce or
attempt to enforce any actions required under the Bankruptcy Code to be taken by
the trustee or by Tenant, as debtor-in-possession, then the sum so paid by
Landlord shall be awarded to Landlord by the Bankruptcy Court and shall be
immediately due and payable by the trustee or by Tenant’s bankruptcy estate to
Landlord in accordance with the terms of the order of the Bankruptcy Court.

 

(e)This Lease, which by this reference incorporates all exhibits, riders,
schedules, and other attachments hereto, supersedes all prior discussions,
proposals, negotiations and discussions between the parties and this Lease
contains all of the agreements, conditions, understandings, representations and
warranties made between the parties hereto with respect to the subject matter
hereof, and may not be modified orally or in any manner other than by an
agreement in writing signed by both parties hereto or their respective
successors in interest.

 

(f)TIME IS OF THE ESSENCE UNDER ALL PROVISIONS OF THIS LEASE, INCLUDING ALL
NOTICE PROVISIONS.

 

(g)Except for the payment of Rent, each party hereto shall be excused for the
period of any delay and shall not be deemed in default with respect to the
performance of any of its obligations when prevented from so doing by a cause
beyond such party’s reasonable control, including, without limitation, strikes
or other labor disputes, orders or regulations of any federal, state, county or
municipal authority, embargoes, non-issuance of a governmental permit, fire or
other casualty (or reasonable delays in the adjustment of insurance claims),
acts of terrorism or war, inability to obtain any materials or services, or acts
of God (each, a “Force Majeure Event”). No such inability or delay due to a
Force Majeure Event shall constitute an actual or constructive eviction, in
whole or in part, or entitle Tenant to any abatement or diminution of Rent, or
relieve the other party from any of its obligations under this Lease, or impose
any liability upon such party or its agents, by reason of inconvenience or
annoyance to the other party, or injury to or interruption of the other party’s
business, or otherwise.

 

(h)Excepting payments of Fixed Rent, Operating Expenses, and utilities (which
are to be paid as set forth in Sections 4, 5 and 6) and unless a specific time
is otherwise set forth in this Lease for any Tenant payments, all amounts due
from Tenant to Landlord shall be paid by Tenant to Landlord within 30 days after
receipt of an invoice therefor. Tenant shall pay to Landlord all sales, use,
transaction privilege, gross receipts, or other excise tax that may at any time
be levied or imposed upon, or measured by, any amount payable by Tenant under
this Lease.

 

(i)Unless Tenant’s financials are publicly available online at no cost to
Landlord, within 10 days after written request by Landlord (but not more than
once during any 12-month period unless a default has occurred under this Lease
or Landlord has a reasonable basis to suspect that Tenant has suffered a
material adverse change in its financial position, or in the event of a sale,
financing, or refinancing by Landlord of all or any portion of the Project),
Tenant shall furnish to Landlord, Landlord’s Mortgagee, prospective Mortgagee or
purchaser, reasonably requested financial information. In connection therewith
and upon Tenant’s request, Landlord and Tenant shall execute a mutually
acceptable confidentiality agreement which shall be based, in the first
instance, on Landlord’s form therefor.

 

22

--------------------------------------------------------------------------------

(j)Tenant represents and warrants to Landlord that: (i) Tenant was duly
organized and is validly existing and in good standing under the Laws of the
jurisdiction set forth for Tenant in the first sentence of this Lease; (ii)
Tenant is legally authorized to do business in the State; and (iii) the
person(s) executing this Lease on behalf of Tenant is(are) duly authorized to do
so.

 

(k)Each party hereto represents and warrants to the other that such party is not
a party with whom the other is prohibited from doing business pursuant to the
regulations of the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury, including those parties named on OFAC’s Specially
Designated Nationals and Blocked Persons List. Each party hereto is currently in
compliance with, and shall at all times during the Term remain in compliance
with, the regulations of OFAC and any other governmental requirement relating
thereto. Each party hereto shall defend, indemnify and hold harmless the other
from and against any and all claims, damages, losses, risks, liabilities and
expenses (including reasonable attorneys’ fees and costs) incurred by the other
to the extent arising from or related to any breach of the foregoing
certifications. The foregoing indemnity obligations shall survive the Expiration
Date.

 

(l)If required by law or statute or the rules of any stock exchange to which
such party is subject, either Landlord or Tenant shall have the right, without
further notice to Tenant, to include general information relating to this Lease,
including Tenant’s name, the Building and the square footage of the Premises in
press releases relating to Landlord’s and Landlord’s affiliates’ leasing
activity. Information relating to rates shall not be released without the other
party’s prior written consent.  The parties acknowledge that the transaction
described in this Lease and the terms hereof are of a confidential nature and
shall not be disclosed except to such party’s employees, attorneys, accountants,
consultants, advisors, affiliates, and actual and prospective purchasers,
lenders, investors, subtenants and assignees (collectively, “Permitted
Parties”), and except as, in the good faith judgment of Landlord or Tenant, may
be required to enable Landlord or Tenant to comply with its obligations under
law or under rules and regulations of the Securities and Exchange Commission or
the rules of any stock exchange to which such party is subject.  Neither party
may make any public disclosure of the specific terms of this Lease, except as
required by law or as otherwise provided in this paragraph. In connection with
the negotiation of this Lease and the preparation for the consummation of the
transactions contemplated hereby, each party acknowledges that it will have had
access to confidential information relating to the other party. Each party shall
treat such information and shall cause its Permitted Parties to treat such
confidential information as confidential, and shall preserve the confidentiality
thereof, and not duplicate or use such information, except by Permitted Parties.

 

(m)Neither Tenant, nor anyone acting through, under, or on behalf of Tenant,
shall have the right to record this Lease, nor any memorandum, notice,
affidavit, or other writing with respect thereto.

 

(n)Tenant shall not claim any money damages by way of setoff, counterclaim, or
defense, based on any claim that Landlord unreasonably withheld its consent, in
which case Tenant’s sole and exclusive remedy shall be an action for specific
performance, injunction, or declaratory judgment.

 

(o)All requests made to Landlord to perform repairs or furnish services,
supplies, utilities, or freight elevator usage (if applicable), shall be made
online to the extent available (currently such requests shall be made via
http://etenants.com/, as the same may be modified by Landlord from time to time)
otherwise via email or written communication to Landlord’s property manager for
the Building. Whenever Tenant requests Landlord to take any action not required
of Landlord under this Lease or give any consent required or permitted to be
given by Landlord under this Lease (for example, a request for a Transfer
consent, a consent to an Alteration, or a subordination of Landlord’s lien),
Tenant shall pay to Landlord for Landlord’s administrative and/or professional
costs in connection with each such action or consent, the greater of: (i)
$1,500; or (ii) Landlord’s reasonable, out-of-pocket costs incurred by Landlord
in reviewing and taking the proposed action or consent, including reasonable
attorneys’, engineers’ and/or architects’ fees (as applicable), plus the
Administrative Fee. The foregoing amount shall be paid by Tenant to Landlord
within 30 days after Landlord’s delivery to Tenant of an invoice for such
amount. Tenant shall pay such amount without regard to whether Landlord takes
the requested action or gives the requested consent.

 

23

--------------------------------------------------------------------------------

(p)Tenant acknowledges and agrees that Landlord shall not be considered a
“business associate” for any purpose under the Health Insurance Portability and
Accountability Act of 1996 and all related implementing regulations and
guidance.

 

(q)Tenant shall cause any work performed on behalf of Tenant to be performed by
contractors who work in harmony, and shall not interfere, with any labor
employed by Landlord or Landlord’s contractors.

 

(r)This Lease may be executed in any number of counterparts, each of which when
taken together shall be deemed to be one and the same instrument. Upon Tenant’s
receipt of two executed original counterparts of this Lease from Landlord,
Tenant shall provide Landlord with one, fully executed original of this Lease.
The parties acknowledge and agree that notwithstanding any law or presumption to
the contrary, the exchange of copies of this Lease and signature pages by
electronic transmission shall constitute effective execution and delivery of
this Lease for all purposes, and signatures of the parties hereto transmitted
and/or produced electronically shall be deemed to be their original signature
for all purposes.

 

(s)Landlord and persons authorized by Landlord may enter the Premises at all
reasonable times upon reasonable advance notice or, in the case of an emergency,
at any time without notice. Landlord shall not be liable for inconvenience to or
disturbance of Tenant by reason of any such entry; provided, however, in the
case of repairs or work, such shall be done, so far as practicable, so as to not
unreasonably interfere with Tenant’s use of the Premises.

 

(t)If more than one person executes this Lease as Tenant, each of them is
jointly and severally liable for the keeping, observing, and performing of all
of the terms, covenants, conditions, provisions, and agreements of this Lease to
be kept, observed, and performed by Tenant.

 

(u)TO THE EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD AND TENANT HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER
AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, OR TENANT’S USE OR OCCUPANCY OF
THE BUILDING, ANY CLAIM OR INJURY OR DAMAGE, OR ANY EMERGENCY OR OTHER STATUTORY
REMEDY WITH RESPECT THERETO.

 

26.EXTENSION OPTION.

 

(a)Provided no Event of Default then exists, Tenant is the originally named
Tenant, and Tenant is not subleasing all or any portion of the Premises, Tenant
shall have the right to extend the Term (“Extension Option”) for 5 years beyond
the end of the Initial Term (“Extension Term”) by delivering Tenant’s written
extension election notice to Landlord no later than 12 months prior to the
expiration of the Initial Term, with time being of the essence. The terms and
conditions of this Lease during the Extension Term shall remain unchanged except
Tenant shall only be entitled to the one Extension Term provided above, the
annual Fixed Rent for the Extension Term shall be the Extension Rent (as defined
below), the Expiration Date shall be the last day of the Extension Term,
Landlord shall have no obligation to perform any tenant improvements to the
Premises or provide any tenant improvement allowance to Tenant. Upon Tenant’s
delivery of its written extension election notice, Tenant may not thereafter
revoke its exercise of the Extension Option. Notwithstanding anything to the
contrary in this Lease, Tenant shall have no right to extend the Term other than
or beyond the one, 5-year Extension Term described in this paragraph.

 

24

--------------------------------------------------------------------------------

(b)“Extension Rent” means 95% of the fair market extension term base rent for
space comparable to the Premises in comparable buildings in the market in which
the Project is located. In determining the Extension Rent, Landlord, Tenant and
any broker shall take into account all relevant factors including, without
limitation, prevailing market allowances and concessions for renewing tenants,
space measurement methods and loss factors, the lease term, the size of the
space, the location of the building(s), parking charges, the amenities offered
at the building(s), the age of the building(s), and whether Project Expenses and
other pass-through expenses are on a triple net, base year, expense stop or
other basis. In lieu of directly providing any prevailing market allowances
and/or concessions, Landlord may elect to reduce the Extension Rent by the
economic equivalent thereof to reflect the fact that such allowances and
concessions were not provided directly to Tenant. During the Extension Term,
Tenant shall not be entitled to any tenant improvement allowances, free rent
periods or other economic concessions (if any) that Tenant was entitled to
during the Initial Term of this Lease, except to the extent such items are
indirectly incorporated into the Extension Rent as set forth in this Section.
When the Extension Rent is being determined for the first year of the Extension
Term, the Extension Rent for the second and all subsequent years of the
Extension Term shall also be determined in accordance with the same procedures
as are set forth herein and based upon the then prevailing annual rent
escalation factor in the applicable leasing market.

 

(c)If Landlord and Tenant do not agree upon the Extension Rent in writing within
20 days after Landlord receives Tenant’s extension notice, then within 15 days
after either party notifies the other in writing that such notifying party
desires to determine the Extension Rent in accordance with the procedures set
forth in this Section, Landlord and Tenant shall each deliver to the other party
a written statement of such delivering party’s determination of the Extension
Rent, together with such supporting documentation as the delivering party
desires to deliver. Within 10 days after such 15-day period, Landlord and Tenant
shall appoint an independent real estate broker having a minimum of 10 years’
experience in the market in which the Project is located who shall select either
Landlord’s determination or Tenant’s determination, whichever the broker finds
more accurately reflects the Extension Rent. The broker shall be instructed to
notify Landlord and Tenant of such selection within 10 days after such broker’s
appointment. The broker shall have no power or authority to select any Extension
Rent other than the Extension Rent submitted by Landlord or Tenant nor shall the
broker have any power or authority to modify any of the provisions of this
Lease, and the decision of the broker shall be final and binding upon Landlord
and Tenant. If Landlord and Tenant do not timely agree in writing upon the
appointment of the broker, Landlord shall submit to Tenant the names of three
qualified brokers who have not been employed by Landlord or Landlord’s
affiliates during the then-past two years and Tenant shall have 10 days after
receiving such names to notify Landlord of which of the three brokers Tenant
selects to determine the Extension Rent. If Tenant fails to timely notify
Landlord of Tenant’s selection, Landlord shall have the right to unilaterally
appoint the broker. The fee and expenses of the third broker shall be shared
equally by Landlord and Tenant.

 

(d)Upon Tenant’s timely and proper exercise of the Extension Option pursuant to
the terms above and satisfaction of the above conditions: (i) the “Term” shall
include the Extension Term, subject only to the determination of Extension Rent;
and (ii) Tenant shall execute prior to the expiration of the then-expiring Term,
an appropriate amendment to this Lease, in form and content reasonably
satisfactory to both Landlord and Tenant, memorializing the extension of the
Term for the ensuing Extension Term.

 

27.TERMINATION OPTION. Provided Tenant is the originally named Tenant, Tenant is
neither in monetary default of this Lease on the Termination Date (as defined
below) nor has there previously been an Event of Monetary Default, and this
Lease is in full force and effect, Tenant shall have the right to terminate this
Lease effective at 11:59 p.m. on the Termination Date, in accordance with and
subject to each of the following terms and conditions (“Termination Option”).
The “Termination Date” shall mean the last day of the 40th full calendar month
after the Commencement Date. If Tenant desires to exercise the Termination
Option, Tenant shall give to Landlord irrevocable written notice of Tenant’s
exercise of the Termination Option (“Termination Notice”), together with the
Termination Payment (as defined below). The Termination Notice and the
Termination Payment shall be received by Landlord no later than the date that is
9 months prior to the Termination Date, failing which the Termination Option
shall be deemed waived (provided Landlord reserves the right to waive in writing
the requirement that Tenant fully and/or timely pay the Termination Payment).
The “Termination Payment” shall equal the sum of: (A) the unamortized (amortized
on a straight-line basis with interest at 10%): (i) brokerage commissions and
attorneys’ fees paid by Landlord in connection with this Lease; (ii) rent
concessions; and (iii) total cost incurred by Landlord for improvements,
including the Leasehold Improvements, to the Premises in connection with this
Lease. Tenant

25

--------------------------------------------------------------------------------

acknowledges and agrees that the Termination Payment is not a penalty and is
fair and reasonable compensation to Landlord for the loss of expected rentals
from Tenant. The Termination Payment shall be payable by wire transfer or
cashier’s check. Time is of the essence with respect to the dates and deadlines
set forth herein. Notwithstanding the foregoing, if at any time during the
period on or after the date of the Termination Notice, up to and including the
Termination Date, Tenant shall be in default of this Lease, then Landlord may
elect, but is not obligated, by written notice to Tenant to cancel and declare
null and void Tenant’s exercise of the Termination Option, in which case this
Lease shall continue in full force and effect for the full Term unaffected by
Tenant’s exercise of the Termination Option. If Tenant timely and properly
exercises the Termination Option in accordance with this paragraph and Landlord
has not negated the effectiveness of Tenant’s exercise of the Termination Option
pursuant to the preceding sentence, this Lease and the Term shall come to an end
on the Termination Date with the same force and effect as if the Term were fixed
to expire on such date, the Expiration Date shall be the Termination Date, and
the terms and provisions of Section 18 shall apply.

 

28.RIGHT OF FIRST OFFER.

 

(a)Following receipt of Tenant’s written request at any time after the
Commencement Date, Landlord shall notify (“Landlord’s ROFO Notice”) Tenant as to
any rentable space located contiguous to and on the same floor as the Premises
that becomes available for lease from Landlord or Landlord reasonably
anticipates that such space will become available for lease from Landlord prior
to the last 36 months of the Initial Term (“ROFO Space”). In such ROFO Notice,
Landlord shall so notify Tenant of the anticipated availability date and,
subject to the terms and provisions of this Section, Tenant shall have the
one-time right to lease all (but not less than all) of the ROFO Space (“ROFO”)
by delivering Tenant’s written notice of such election to Landlord (“Tenant’s
ROFO Notice”) within 5 days after Tenant’s receipt of Landlord’s ROFO Notice.
Upon Tenant’s delivery of Tenant’s ROFO Notice, Tenant may not thereafter revoke
Tenant’s exercise of the ROFO.

 

(b)Notwithstanding anything to the contrary in this Lease, the ROFO shall be
subject to the following: (i) if Tenant notifies Landlord that Tenant elects not
to lease the ROFO Space or if Tenant fails to timely deliver Tenant’s ROFO
Notice to Landlord with respect thereto, then Landlord shall have the right to
enter into a lease for the ROFO Space under one or more leases containing such
terms as Landlord deems acceptable in Landlord’s sole discretion (including,
without limitation, any right of first offer or other expansion rights that
Landlord might grant such tenant(s) for such ROFO Space) and the ROFO shall be
void and have no further force or effect with respect to such space; (ii) the
ROFO shall be subject, subordinate, and in all respects inferior to the rights
of any third-party tenant leasing space at the Building as of the date of this
Lease (including, without limitation, any lease term extension period(s)
contained in such tenant’s lease, regardless of whether the extension right or
agreement is contained in such lease or is agreed to at any time by Landlord and
the tenant under such lease); (iv) Landlord may at any time choose to use any
space that is or about to become vacant within the Building for marketing or
property management purposes, or as a Building amenity or Common Area such as a
fitness center or conference area, without in any such case notifying or
offering such space to Tenant, or giving rise to any right of Tenant hereunder;
and (iii) Tenant’s exercise of the ROFO shall be subject to the existence of the
following conditions at the time of such exercise: (A) this Lease is in full
force and effect; (B) no Event of Default then exists; (C) Tenant has timely
exercised the ROFO, with time being of the essence; and (D) Tenant is the
originally named Tenant. If an Event of Default exists at any time after
Landlord receives Tenant’s ROFO Notice but before the first day that Tenant
commences to lease the ROFO Space, Landlord, at Landlord’s option, shall have
the right to nullify Tenant’s exercise of the ROFO with respect to the ROFO
Space.

 

26

--------------------------------------------------------------------------------

(c)Tenant shall take the ROFO Space in “AS IS” condition, and Landlord shall
have no obligation to make any improvements or alterations to the ROFO Space.
Landlord shall determine the exact location of any demising walls (if any) for
the ROFO Space. Tenant shall not be entitled to any tenant improvement
allowances, free rent periods, or other special concessions granted to Tenant
with respect to the original Premises. Fixed Rent for the ROFO Space shall be at
the amount of Fixed Rent set forth in Landlord’s ROFO Notice. Notwithstanding
the foregoing, if Tenant has the right to extend the Term and Tenant does, in
fact, extend the Term after the date on which Tenant exercises its ROFO with
respect the ROFO Space, then Rent for the ROFO Space for such extension period
shall be at the same rate that Tenant will pay as Rent under the Term extension
provisions of this Lease. With respect to the ROFO Space, Tenant shall pay
Tenant’s Share of Operating Expenses and utilities pursuant to the terms of this
Lease, but the Base Year shall be the calendar year immediately preceding the
first day that Tenant leases the ROFO Space. Except to the extent expressly set
forth in this Section to the contrary, if Tenant elects to lease the ROFO Space,
such space shall become subject to this Lease upon the same terms and conditions
as are then applicable to the original Premises. Upon Tenant’s leasing of the
ROFO Space, the “Premises” shall include the ROFO Space and, except as otherwise
set forth in this Section, all computations made under this Lease based upon or
affected by the rentable area of the Premises shall be recomputed to include the
ROFO Space.

 

(d)Except as set forth in this Section to the contrary, Tenant shall lease the
ROFO Space pursuant to an amendment to this Lease. Tenant shall execute and
deliver the amendment within 10 days after Landlord’s delivery thereof, with
time being of the essence.

 

(e)If Tenant exercises its right to lease the ROFO Space: (a) Tenant’s lease of
the ROFO Space shall commence upon the later of: (i) the date of availability
specified in Landlord’s ROFO Notice; or (ii) the date Landlord tenders
possession of the ROFO Space in vacant condition; (b) the ROFO shall thereafter
be null and void; and (c) the term of Tenant’s lease of the ROFO Space shall be
the term specified in Landlord’s ROFO Notice. Landlord shall promptly commence
and diligently pursue obtaining possession of the ROFO Space so that Landlord
can tender the ROFO Space to Tenant; provided, however, Landlord shall have no
liability to Tenant if Landlord does not tender or does not timely tender the
ROFO Space to Tenant.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

27

--------------------------------------------------------------------------------

 

TENANT CONFESSION CERTIFICATION: Tenant certifies that Tenant has initialed
Section 17(i)(3) of this Lease and Tenant acknowledges and agrees that any
failure of Tenant to initial such Section 17(i)(3) hereunder shall be an
absolute bar from Tenant (or Tenant’s successors or assigns) claiming, alleging
or petitioning, including, but not limited to, in any petition to open said
confession, that such Section is invalid and not binding upon Tenant (or
Tenant’s successors or assigns).

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease under seal as of
the day and year first-above stated.

 

LANDLORD:

ATLANTIC AMERICAN PROPERTIES TRUST

 

By:/s/ Kathy Sweeney-Pogwist

Name: Kathy Sweeney-Pogwist

Title:   SVP Leasing

Date:   1/29/15

TENANT:

PARATEK PHARMACEUTICALS LLC

 

By: /s/ Douglas W. Pagán

Name: Douglas W. Pagán

Title:   Chief Financial Officer

Date:   23-JAN-2015

 

Exhibits:

Exhibit A:Location Plan of Premises

Exhibit B: Form of COLT

Exhibit C:Leasehold Improvements

Exhibit D:Janitorial Specifications

Exhibit E: Rules and Regulations

 

 

[Signature Page]

--------------------------------------------------------------------------------

EXHIBIT A

LOCATION PLAN OF PREMISES (NOT TO SCALE)

 

[g201705032132502794205.jpg]

 

 

A-1

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COLT

[g201705032132502904206.jpg]

 

 

 

B-1

--------------------------------------------------------------------------------

EXHIBIT C

LEASEHOLD IMPROVEMENTS

 

1.Landlord shall, at its sole cost and expense and using Building-standard
materials and finishes, complete the improvements in the Premises (collectively,
“Leasehold Improvements”) shown or described on Exhibit C-1 attached hereto,
including add/alts and incorporating existing interior doors which require the
addition of glass inserts. Number 4, or symbol 9, on the legend will be excluded
because herculite glass doors are already in place at the entry. If any material
revision to the Leasehold Improvements is deemed necessary by Landlord, such
revision shall be submitted to Tenant for approval, which approval shall not be
unreasonably withheld, conditioned, or delayed.

 

2.The Landlord has set a target for Substantial Completion (as defined below) of
8 weeks following full execution of the Lease.  If Substantial Completion has
not occurred by that date which is 16 weeks from full execution of the Lease,
the Abatement Period shall be extended for one (1) day for every day that
elapses following the date which is 16 weeks from full execution of the Lease
until the actual date of Substantial Completion.  If Substantial Completion has
not occurred on or before the date which is 24 weeks from full execution of the
Lease, Tenant shall have the option, but not the obligation to terminate this
Lease. If Substantial Completion is delayed as a result of any Tenant Delay (as
defined below), then notwithstanding anything to the contrary in the Lease,
Substantial Completion shall be deemed to have occurred on the date it would
have occurred but for such Tenant Delay. “Substantial Completion” occurs on the
date on which the Leasehold Improvements have been completed except as set forth
on the Punch List (as defined below) and a permanent or temporary certificate of
occupancy permitting full occupancy of the Premises has been issued. If issuance
of a permanent or temporary certificate of occupancy is conditioned upon
Tenant’s installation of its equipment, racking, cabling, or furniture or
completion of any other work or activity in the Premises for which Tenant is
responsible, and the governmental authority will not issue the temporary or
permanent certificate of occupancy, or schedule an inspection of the Leasehold
Improvements due to Tenant’s failure to complete any work, installation, or
activity (including the installation of any telephone, telephone switching,
telephone, data, and security cabling and systems, furniture, computers,
servers, Tenant’s trade fixtures and other personal property installed (or to be
installed) by or on behalf of Tenant in the Premises), then Substantial
Completion shall be deemed to have occurred without Landlord having obtained the
temporary or permanent certificate of occupancy. “Tenant Delay” shall mean any
Tenant-caused delay in Substantial Completion, including without limitation: (i)
Tenant’s failure to provide any reasonably requested information or approvals
related to the Leasehold Improvements within 5 business days after receipt of
Landlord’s written request therefor; (ii) Tenant’s request for materials,
finishes, or installations other than Landlord’s Building standard; (iii) the
performance or completion of any work, labor, or services by Tenant or any party
employed or engaged by or on behalf of Tenant.

 

3.Prior to delivery of possession of the Premises to Tenant, Landlord or
Landlord’s architect shall prepare a preliminary punch list in writing for
Landlord’s and Tenant’s review, and Landlord and Tenant shall examine the
Premises and agree on a final punch list that shall specify any items of work
that require correction, repair, or replacement (“Punch List”). Tenant shall
approve the Punch List in writing within 2 business days of the walkthrough.
Landlord shall use commercially reasonable efforts to complete the Punch List
work within 30 days; provided however, that the expiration of such 30 day period
shall not relieve Landlord’s obligation to continue using commercially
reasonable efforts to complete the Punch List work.

 

 

C-1

--------------------------------------------------------------------------------

EXHIBIT C-1

SPACE PLAN (NOT TO SCALE)

 

[g201705032132503434207.jpg]

 

 

C-1-1

--------------------------------------------------------------------------------

 

EXHIBIT D

JANITORIAL SPECIFICATIONS

 

[g201705032132503564208.jpg]

 

 

 

D-1

--------------------------------------------------------------------------------

EXHIBIT E

RULES AND REGULATIONS

[g201705032132503674209.jpg]

 

E-1

--------------------------------------------------------------------------------

 

[g201705032132503864210.jpg]

E-2

--------------------------------------------------------------------------------

 

[g201705032132504074211.jpg]

E-3

--------------------------------------------------------------------------------

 

[g201705032132504284212.jpg]

E-4

--------------------------------------------------------------------------------

Tenant: Paratek Pharma, LLC

Premises: 1000 First Avenue, Suite 400

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (“Amendment”) made and entered into this 30 day of
April, 2015, by and between ATLANTIC AMERICAN PROPERTIES TRUST, a Maryland real
estate investment trust (“Landlord”) and PARATEK PHARMA, LLC, a Delaware limited
liability company (mistakenly referred to as “Paratek Pharmaceuticals, LLC” in
the Original Lease) (“Tenant”).

WHEREAS, Landlord leases certain premises consisting of 3,112 rentable square
feet of space commonly referred to as Suite 400 (“Original Premises”) located at
1000 First Ave. King of Prussia, PA 19406 (“Building”), to Tenant pursuant to a
Lease dated January 23, 2015 (“Original Lease”); the Original Lease and this
Amendment are hereinafter together referred to as “Lease”); and

WHEREAS, Landlord and Tenant wish to amend the Original Lease to correct a
scrivener error and expand the Original Premises and extend the term of the
Original Premises upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of these presents and the agreement of each
other, Landlord and Tenant agree that the Original Lease shall be and the same
is hereby amended as follows:

1. Incorporation of Recitals. The recitals set forth above, the Original Lease
referred to therein are hereby incorporated herein by reference as if set forth
in full in the body of this Amendment. Capitalized terms not otherwise defined
herein shall have the meanings given to them in the Original Lease.

2. Correction of Scrivener Error. The Original Lease references Tenant’s legal
name as “Paratek Pharmaceuticals LLC”. Tenant’s correct legal name is “Paratek
Pharma, LLC”. All references in the Original Lease and all related documents
shall be hereby corrected and amended to read “Paratek Pharma, LLC”.

3. Lease of Additional Premises.

(a) The Lease is hereby amended to provide that Landlord hereby demises and lets
unto Tenant, and Tenant hereby leases and hires from Landlord, all that certain
space in the Building, which is a portion Suite 402 containing approximately
2,917 rentable square feet (“Additional Premises”), as shown on Exhibit “A”
attached hereto and made a part hereof. The Term of the Lease for the Additional
Premises shall commence (“Additional Premises Commencement Date”) on the date
which is the earlier of: (i) when Tenant, with Landlord’s prior consent, assumes
possession of the Additional Premises for its Permitted Uses; or (ii) upon
Substantial Completion (as such term is defined in the Original Lease) of the
Additional Premises Work (as such term is defined below)The Term shall expire on
the last day of the calendar month that is seventy seven (77) months after the
Additional Premises Commencement Date (“Additional Premises Expiration Date”).
The Additional Premises Commencement Date shall be confirmed by Landlord and
Tenant by the execution of a Confirmation of Lease Term (“COLT”) in the form
attached hereto as Exhibit “B”. If Tenant fails to execute or object to the COLT
within ten (10) business days after its delivery, Landlord’s determination of
such dates shall be deemed accepted.

(b) It is the mutual intention of Landlord and Tenant that the Additional
Premises shall be leased to and occupied by Tenant on and subject to all of the
terms, covenants and conditions of the Original Lease, except as otherwise
expressly provided to the contrary in this Amendment, and to that end, Landlord
and Tenant hereby agree that from and after the Additional Premises Commencement
Date the word “Premises”, as defined in the Original Lease, shall mean and
include both the Original Premises and the Additional Premises, containing a
total of 6,029 rentable square feet, unless the context otherwise requires.

A-1

--------------------------------------------------------------------------------

(c) Except solely as set forth in this subsection (c), Tenant shall accept the
Additional Premises in its “AS IS” “WHERE IS” condition, without representation
or warranty by Landlord. Landlord, at no cost to Tenant and in a good and
workmanlike manner using Building standard materials and finishes, shall
construct and do such other work in the Additional Premises (collectively,
“Additional Premises Work”) in substantial conformity with the plans and outline
specifications of the plan attached hereto as Exhibit “A” and Exhibit “C” to the
Original Lease with the exception that the 16 week period for Substantial
Completion shall begin with the full execution of this First Amendment. If any
material revision or supplement to Additional Premises Work is deemed necessary
by Landlord, those revisions and supplements shall be submitted to Tenant for
approval, which approval shall not be unreasonably withheld or delayed. If the
Substantial Completion of the Additional Premises Work is delayed as a result
of: (i) Tenant’s failure to furnish plans and specifications or provide any
other reasonably requested information or approvals related to the furtherance
of Additional Premises Work within five (5) business days following Landlord’s
written request to Tenant for the same; (ii) Tenant’s request for materials,
finishes or installations other than Landlord’s standard; (iii) Tenant’s changes
in said plans, including but not limited to any Change Order (as hereinafter
defined); (iv) the performance or completion of any work, labor or services by
Tenant or any party employed or engaged by or on behalf of Tenant; or (v)
Tenant’s failure to approve final plans, working drawings or reflective ceiling
plans within five (5) business days following Landlord’s written request to
Tenant for the same (each, a “Tenant's Delay”); then the commencement of the
Term of the Lease for the Additional Premises and the payment of Fixed Rent
hereunder shall be accelerated by the number of days of such Tenant Delay;
provided however, that the foregoing shall not in any way relieve Landlord from
its obligation to continue the Additional Premises Work to Substantial
Completion. If any change, revision or supplement to the scope of the Additional
Premises Work is requested by Tenant (“Change Order”) then all such increased
costs associated with the Change Order shall be paid by Tenant upfront and the
occurrence of the Change Order shall not change the Additional Premises
Commencement Date of the Term and shall not alter Tenant's obligations under
this Amendment. Notwithstanding anything to the contrary stated herein, the Term
shall commence on the date the Additional Premises would have been delivered to
Tenant but for Tenant’s Delay or the Change Order. After receipt of notification
from Landlord, Landlord and Tenant shall schedule a pre-occupancy inspection of
the Additional Premises at which time a punchlist of outstanding items, if any,
shall be generated. Within a reasonable time thereafter, Landlord shall complete
the punchlist items to Tenant’s reasonable satisfaction.

4. Extension Term. The Term of the Original Premises is hereby extended for a
period of One (1) year commencing on the Expiration Date of the Original Lease
and expiring on the Additional Premises Expiration Date (“Extension Term”).
During the Extension Term, Tenant shall accept the Original Premises in its “AS
IS” “WHERE IS” condition, without representation or warranty. All references in
the Lease to the “Term” shall include the Extension Term. The Extension Term
shall be confirmed by Landlord and Tenant by the execution of the COLT. If
Tenant fails to execute or object to the COLT with respect to the Extension Term
within ten (10) business days after its delivery, Landlord’s determination of
such dates shall be deemed accepted.

5. Security Deposit. The Security Deposit in Section l(r) shall be increased to
$23,145.67. Notwithstanding anything herein to the contrary and provided Tenant
is neither in default at the time of exercise nor has Tenant ever been in
default (irrespective of the fact that Tenant cured such default) of any
monetary obligations under the Lease, Tenant may elect to reduce the amount of
the Security Deposit to $11,929.34 no earlier than the end of the 25th calendar
month after the Fixed Rent Start Date. In no event shall the Security Deposit be
reduced to less than $11,929.34 during the Term; which amount it shall remain
until the expiration of the Lease Term as the same may be extended. If Tenant
exercises Tenant’s rights under this Section, Landlord shall confirm in writing
whether the conditions precedent to each such reduction have been satisfied
within 30 days after receipt of Tenant’s notice and if such conditions have been
satisfied, Landlord shall return the applicable portion of the Security Deposit
to Tenant within 30 days of receipt of Tenant’s notice. If the conditions
precedent have not been satisfied (as stated in Landlord’s notice delivered
within such 30-day period), then the Security Deposit shall continue to be held
by Landlord pursuant to the terms and conditions of this Lease for the duration
of the Term (as may be extended).

A-2

--------------------------------------------------------------------------------

6. Fixed Rent.

(a) Commencing on the Additional Premises Commencement Date, Tenant shall pay to
Landlord Fixed Rent for the Additional Premises for the Term, as follows:

If Abatement Period:

 

TIME PERIOD

RENT PER R.S.F.

ANNUALIZED FIXED

RENT

MONTHLY

INSTALLMENTS

Additional Premises Commencement Date –

end of Abatement Period

$0.00

$0.00

$0.00

Fixed Rent Start Date –

end of Rent Year 1

$23.00

$67,091.00

$5,590.92

Rent Year 2

$23.50

$68,549.50

$5,712.46

Rent Year 3

$24.00

$70,008.00

$5,834.00

Rent Year 4

$24.50

$71,466.50

$5,955.54

Rent Year 5

$25.00

$72,925.00

$6,077.08

Rent Year 6 - Expiration

$25.50

$74,383.50

$6,198.63

 

“Rent Year” means, with respect to the first (1st) Rent Year, the period that
begins on the Additional Premises Commencement Date and ends on the last day of
the calendar month preceding the month in which the first (1st) anniversary of
the Additional Premises Commencement Date occurs; thereafter each succeeding
Rent Year shall commence on the day following the end of the preceding Rent Year
and shall extend for twelve (12) consecutive months; provided, however, the
final Rent Year shall expire on the Additional Premises Expiration Date. If the
Additional Premises Commencement Date is not the first day of a calendar month,
then the Fixed Rent due for the partial month commencing on the Additional
Premises Commencement Date shall be prorated based on the number of days in such
month.

“Abatement Period” shall mean the period that begins on the Additional Premises
Commencement Date and ends on the day immediately prior to the four (4)-month
anniversary of the Additional Premises Commencement Date. Notwithstanding the
foregoing, if at any time during the Term an Event of Default (as hereinafter
defined) occurs, then the Abatement Period shall immediately become void, and
the monthly Fixed Rent due for the Abatement Period shall equal the amount of
Fixed Rent due immediately following the Fixed Rent Start Date. Notwithstanding
anything to the contrary, during the Abatement Period, Tenant shall pay to
Landlord: (i) Tenant’s Share of all Operating Expenses Tenant’s Share of
Janitorial Expenses; (ii) all utilities as set forth in Section 6 of the
Original Lease and (iii) and all other amounts due hereunder.

“Fixed Rent Start Date” shall mean the day immediately following the end of the
Abatement Period.

(b) Payments of Rent. Tenant covenants and agrees to pay to Landlord during the
Term, without notice, demand, setoff, deduction, or counterclaim, Fixed Rent in
the amounts set forth above and in accordance with the terms set forth in
Section 1 of the_Original Lease. The Monthly Installment of Fixed Rent, the
monthly amount of Estimated Operating Expenses as set forth in Section 5 of the
Original Lease, and any estimated amount of utilities as set forth in Section 6
of the Original Lease, shall be payable to Landlord in advance on or before the
first day of each month of the Term. All Rent payments shall include the
Building number and the Lease number, which numbers will be provided to Tenant
in the COLT.

7. Additional Rent.

(a) From and after the Additional Premises Commencement Date, the Tenant’s Share
for the Original Premises and Additional Premises shall be 8.13%. Nothing
contained herein is intended to modify that the Base Year for the Original
Premises shall continue to be calendar year 2015 and the Snow Stop shall remain
at $.25.

A-3

--------------------------------------------------------------------------------

8. Tenant Representations. Tenant hereby confirms that (i) the Lease is in full
force and effect; and (ii) there are no defaults by Landlord under the Lease.
For the avoidance of doubt, Landlord is currently constructing the Leasehold
Improvements under the terms of the Original Lease and nothing in this Amendment
shall relieve or limit Landlord’s obligation to continue such Leasehold
Improvements to Substantial Completion.

9.  Right of First Offer. Tenant is hereby exercising the Right of First Offer
contained within Section 28 of the Original Lease. Section 28 is therefore of no
further force and effect.

10. Guaranty. As a condition precedent to the effectiveness of the Lease, Tenant
shall deliver to Landlord a guaranty from Paratek Pharmaceuticals, Inc., on the
form attached hereto and made a part hereof as Exhibit “C” (“Guaranty”),
guarantying all of Tenant’s obligations under the Lease.

11. Brokerage Commission. Landlord and Tenant mutually represent and warrant to
each other that they have not dealt, and will not deal, with any real estate
broker or sales representative in connection with this proposed transaction,
other than Cushman and Wakefield of PA. Each party agrees to indemnify, defend
and hold harmless the other and their directors, officers and employees from and
against all threatened or asserted claims, liabilities, costs and damages
(including reasonable attorney’s fees and disbursements) which may occur as a
result of a breach of this representation.

12. Counterparts; Electronic Transmittal. This Amendment may be executed in any
number of counterparts, each of which when taken together shall be deemed to be
one and the same instrument. The parties acknowledge and agree that
notwithstanding any law or presumption to the contrary, the exchange of copies
of this Amendment and signature pages by electronic transmission shall
constitute effective execution and delivery of this Amendment for all purposes,
and signatures of the parties hereto transmitted electronically shall be deemed
to be their original signature for all purposes.

13. Effect of Amendment: Ratification. Landlord and Tenant hereby acknowledge
and agree that, except as provided in this Amendment, the Original Lease has not
been modified, amended, canceled, terminated, released, superseded or otherwise
rendered of no force or effect. The Original Lease is hereby ratified and
confirmed by the parties hereto, and every provision, covenant, condition,
obligation, right, term and power contained in and under the Original Lease
shall continue in full force and effect, affected by this Amendment only to the
extent of the amendments and modifications set forth above. In the event of any
conflict between the terms and conditions of this Amendment and those of the
Original Lease, the terms and conditions of this Amendment shall control. To the
extent permitted by applicable law, Landlord and Tenant hereby waive trial by
jury in any action, proceeding or counterclaim brought by either against the
other on any matter arising out of or in any way connected with the Lease, the
relationship of Landlord and Tenant, or Tenant’s use or occupancy of the
Building, any claim or injury or damage, or any emergency or other statutory
remedy with respect thereto. Tenant specifically acknowledges and agrees that
Section 17 of the Original Lease concerning Confession of Judgment is and shall
remain in full force and effect in accordance with its terms.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this agreement on the
date first above written.

LANDLORD:

ATLANTIC AMERICAN PROPERTIES TRUST

 

By:

 

/s/ Kathy Sweeney-Pogwist

Name:

 

KATHY SWEENEY-POGWIST

Title:

 

SENIOR VICE PRESIDENT OF LEASING

TENANT:

PARATEK PHARMA, LLC

 

By:

 

/s/ Evan Loh, MD

Name:

 

Evan Loh, MD

Title:

 

President & CMO

 

A-4

--------------------------------------------------------------------------------

EXHIBIT “A”

Additional Premises

 

[g201705032132505754213.jpg]

 

 

A-5

--------------------------------------------------------------------------------

EXHIBIT “B”

FORM OF COLT

CONFIRMATION OF LEASE TERM

THIS CONFIRMATION OF LEASE TERM (“COLT”) is made as of the        of       ,
      , between           (“Landlord”) and                         (“Tenant”).

1. Landlord and Tenant are parties to that certain         dated         
(“Lease Document”), with respect to the premises described in the Lease
Document, known as Suite         consisting of approximately         rentable
square feet (“Premises”), located at                                .

2. All capitalized terms, if not defined in this COLT, have the meaning give
such terms in the Lease Document.

3. Tenant has accepted possession of the Premises in its “AS IS” “WHERE IS”
condition and all improvements required to be made by Landlord per the Lease
Document have been completed.

4. The Lease Document provides for the commencement and expiration of the Term
of the lease of the Premises, which Term commences and expires as follows:

a. Commencement of the Term of the Premises:        

b. Expiration of the Term of the Premises:        

5. The required amount of the Security Deposit and/or Letter of Credit per the
Lease Document is $        .Tenant has delivered the Security Deposit and/or
Letter of Credit per the Lease Document in the amount of $       .

6. The Building Number is         and the Lease Number is          . This
information must accompany every payment of Rent made by Tenant to Landlord per
the Lease Document.

 

TENANT:

 

LANDLORD:

 

 

 

 

By:

 

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

A-6

--------------------------------------------------------------------------------

GUARANTY

THIS GUARANTY is made this 21st day of April, 2015, by Paratek Pharmaceuticals,
Inc., a       , corporations having a principal address at 75 Kneeland Street
(collectively, “Guarantor”).

BACKGROUND:

A. Atlantic American Properties Trust (“Landlord”) and Paratek Pharma, LLC
(“Tenant”) are entered into a Lease (as amended from time to time, ‘'Lease”) for
certain premises, known as Suite 400, in Landlord’s building located at 1000
First Ave. King Of Prussia, PA (the “Premises”), as more particularly described
in the Lease.

B. Landlord has agreed to grant, execute and deliver the Lease to Tenant in
consideration, among other things, of the covenants and obligations made and
assumed by Guarantor as herein set forth.

AGREEMENT:

In order to induce Landlord to execute the Lease and for good and valuable
consideration, intending to be legally bound hereby, Guarantor irrevocably and
unconditionally agrees as follows:

1. Guarantor hereby guarantees, without the necessity of prior notice, the full
and prompt payment of all rent and additional rent and any and all other sums
payable by Tenant under the Lease, and the due and punctual performance of all
Tenant’s other obligations under the Lease.

2. Landlord may, in its sole discretion, without notice to Guarantor and without
in any way affecting or terminating any of Guarantor’s obligations and
liabilities hereunder, from time-to-time, (a) waive compliance with the terms of
the Lease or any default thereunder; (b) modify or supplement any of the
provisions of the Lease; (c) grant any extension or renewal of the terms of the
Lease; (d) effect any release, compromise, or settlement in connection
therewith; (e) assign or otherwise transfer any or all of Landlord’s interest in
the Lease; or (f) accept or discharge any other person as a guarantor of any or
all of Tenant’s obligations under the provisions of the Lease.

3. Guarantor’s obligations hereunder (a) shall be unaffected by any insolvency
proceeding filed by Tenant or against Tenant and unconditional, (b) shall be
primary ; (c) shall not be conditioned upon Landlord’s pursuit of any remedy
which it has against Tenant or any other person; and (d) shall survive and shall
not be diminished, impaired or delayed in connection with (i) any bankruptcy,
insolvency, reorganization, liquidation, or similar proceeding relating to
Tenant, its properties or creditors or (ii) any transfer, assignment, or
termination of Tenant’s interest under the Lease.

4. All rights and remedies of Landlord under this Guaranty, the Lease, or by law
are separate and cumulative and the exercise of one shall not limit or prejudice
the exercise of any other such rights or remedies. Any waivers or consents by
Guarantor as set forth in this Guaranty shall not be deemed exclusive of any
additional waivers or consents by Guarantor which may exist in law or equity.

5. Guarantor hereby waives trial by jury in any action brought by Landlord under
or by virtue of this Guaranty. This covenant is made by Guarantor as a further
inducement to Landlord to enter into the Lease.

6. Guarantor agrees to deliver to Landlord a written instrument, duly executed
and acknowledged, certifying that this Guaranty is in full force and effect,
whether or not Landlord is in default in the performance of any of its
obligations under the Lease, and stating any other fact or certifying any other
condition reasonably requested by Landlord or its assignees or by any mortgagee
or prospective mortgagee or their assignees or by any purchaser of the property
which is the subject of the Lease or any interest in such property including,
but not limited to, stating that it is understood that such written instrument
may be relied upon by any of the foregoing parties. The foregoing instrument
shall be furnished within ten (10) days after receipt of Landlord’s written
request which may be made at any time and from time-to-time and shall be
addressed to Landlord and any mortgagee, prospective mortgagee, purchaser, or
other party specified by Landlord.

A-7

--------------------------------------------------------------------------------

7. Guarantor, at any time and from time-to-time but not more than two (2) times
per calendar year, after Landlord’s written request, agrees to promptly furnish
reasonable financial information to Landlord, Landlord’s mortgagee, prospective
mortgagee, assignee, and/or purchaser. Guarantor represents, warrants and
covenants that the financial information provided by Guarantor is complete,
accurate, true and correct in all respects and fairly represents the financial
condition of Guarantor as of the date hereof and as of the date of such
statement.

8. Guarantor represents and warrants that Guarantor is deriving or expecting to
derive a financial or other advantage from the Lease. Guarantor is fully aware
of the financial condition of Tenant and is executing and delivering this
Guarantee based solely upon its own independent investigation of all matters
pertinent hereto and is not relying in any manner upon any representation or
statement of Landlord. Guarantor represents and warrants that it is in a
position to obtain, and hereby assumes full responsibility for obtaining, any
additional information concerning the Tenant’s financial conditions and any
other matter pertinent hereto as it may desire, and it is not relying upon or
expecting Landlord to furnish to it any information now or hereafter in the
Landlord’s possession concerning the same. By executing this Guaranty, Guarantor
knowingly accepts the full range of risks encompassed within a contract of this
type, which risks it acknowledges. Guarantor has been advised by legal counsel
in the negotiation, execution and delivery of this Guaranty.

9. In the event Guarantor pays any sum to or for the benefit of Landlord
pursuant to this Guaranty, Guarantor shall have no right of contribution,
indemnification, exoneration, reimbursement, subrogation, or other right or
remedy against or with respect to Tenant, any other guarantor, or any
collateral, whether real, personal or mixed, securing the obligations of Tenant
to Landlord, and Guarantor hereby waives and releases any and all such rights
which it may now or hereafter have.

10. If Guarantor advances any sums to Tenant or its successors or assigns or if
Tenant or its successors or assigns shall hereafter become indebted to
Guarantor, such sums and indebtedness shall be subordinate in all respects to
the amounts then or thereafter due and owing to Landlord by Tenant.

11. This Guaranty shall be binding upon the Guarantor, and Guarantor’s heirs,
administrators, executors, successors and assigns, and shall inure to the
benefit of Landlord and its heirs, successors, and assigns. Without limiting the
generality of the preceding sentence, Guarantor specifically agrees that this
Guaranty may be (a) freely assigned by Landlord and (b) enforced by Landlord’s
mortgagee. Guarantor shall not sell, assign or otherwise transfer this Guaranty
without Landlord’s consent, which may be withheld in Landlord’s sole and
absolute discretion. For purposes hereof, a tarnsfer shall include, without
limitation, any assignment by operation of law, and any merger, consolidation,
or asset sale involving Guarantor, any direct or indirect transfer of control of
Guarantor, and any transfer of a majority of the ownership interest in
Guarantor.

12. The liability of the Guarantor hereunder, if more than one, shall be joint
and several. For purposes of this instrument the singular shall be deemed to
include the plural, and the neuter shall be deemed to include the masculine and
feminine, as the context may require.

13. If any provision of this Guaranty is held to be invalid or unenforceable by
a court of competent jurisdiction, the other provisions of this Guaranty shall
remain in full force and effect and shall be liberally construed in favor of
Landlord in order to effect the provisions of this Guaranty.

14. Guarantor agrees that this Guaranty shall be governed by and construed
according to the laws of the state in which the Premises are located and the
Guarantor is subject to the jurisdiction of the court of the county or relevant
political subdivision in which the Premises are located or of the federal
district court in which the Premises are located.

15. Any notice, consent or other communication under this Guaranty shall be in
writing and addressed to Landlord or Guarantor at their respective addresses
specified in this Guaranty or the Lease (or to such other address as either may
designate by notice to the other). Each notice or other communication shall be
deemed given if sent by prepaid overnight delivery service or by certified mail,
return receipt requested, postage prepaid or in any other manner, with delivery
in any case evidenced by a receipt, and shall be deemed to have been given on
the day of actual delivery to the intended recipient or on the business day
delivery is refused.

A-8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed,
under seal, as of the day and year first above written.

 

GUARANTOR:

 

 

 

PARATEK PHARMACEUTICALS, INC.

 

 

 

By:

 

/s/ Evan Loh, MD

Name:

 

Evan Loh, MD

Title:

 

President & CMO

 

A-9

--------------------------------------------------------------------------------

 

[g201705032132506314214.jpg]

 

Tenant: Paratek Pharma, LLC

Premises: Maschellmac I, Suites 400, 400A and 404

 

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (“Amendment”) is made and entered into as of
September 7, 2016, by and between ATLANTIC AMERICAN PROPERTIES TRUST, a Maryland
real estate investment trust (‘'Landlord”), and PARATEK PHARMA, LLC, a Delaware
limited liability company ('“Tenant”').

A. Landlord and Tenant are parties to a Lease (“Original Lease”-) dated January
23, 2015, as amended by a First Amendment to Lease dated April 30, 2015 (the
Original Lease as so amended is referred to herein as the “Current Lease”), for
the premises (“Current Premises”) deemed to contain 6,029 rentable square feet
of space commonly known as Suites 400 and 400A in Maschellmac I located at 1000
First Avenue, King of Prussia, PA 19406. The Current Lease as amended by this
Amendment is referred to herein as the “Lease”.

B. Tenant desires to lease from Landlord, and Landlord desires to lease to
Tenant, certain additional premises in the Building commonly known as Suite 404
and shown on the location plan attached hereto as Exhibit A, which space is
deemed to contain 1,615 rentable square feet of space (“Additional Premises”).

C. Landlord and Tenant wish to amend the Current Lease to expand the Current
Premises to include the Additional Premises upon the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Landlord and Tenant hereby agree as follows:

1. Incorporation of Recitals; Definitions. The recitals set forth above are
hereby incorporated herein by reference as if set forth in full in the body of
this Amendment. Capitalized terms used but not otherwise defined in this
Amendment have the respective meanings given to them in the Current Lease.

2. Additional Premises.

(a) The Term for the Additional Premises commences on the date (“Additional
Premises Commencement Date”) that is the earlier of: (i) the date on which
Tenant first conducts any business at all or any portion of the Additional
Premises; or (ii) Substantial Completion (as defined in Exhibit C).

(b) By the Confirmation of Lease Term substantially in the form of Exhibit B
attached hereto (“COLT”). Landlord will notify Tenant of the Additional Premises
Commencement Date, rentable square footage of the Additional Premises, and all
other matters stated therein. The COLT will be conclusive and binding on Tenant
as to all matters set forth therein unless, within 10 days following delivery of
the COLT to Tenant. Tenant contests any of the matters contained therein by
notifying Landlord in writing of Tenant’s objections.

(c) Effective on the Additional Premises Commencement Date: (i) the “Premises”
means, collectively, the Current Premises and the Additional Premises; (ii)
“Tenant’s Share” means the rentable area of the Premises divided by the rentable
area of the Building on the date of calculation, which on the Additional
Premises Commencement Date is stipulated to be 10.31%; and (iii) the rentable
area of the Premises is deemed to be 7,644 rentable square feet.

A-10

--------------------------------------------------------------------------------

3. Term.

(a) The Term for the Current Premises ends on October 31, 2021. “Expiration
Date” means the last day of the Term, or such earlier date of termination of the
Lease pursuant to the terms thereof.

(b) The Term for the Additional Premises ends on the last day of the calendar
month preceding the first anniversary of the Additional Premises’ Commencement
Date. Notwithstanding the foregoing, if the parties execute an amendment whereby
Tenant will lease the second floor of the Building in lieu of the Current
Premises and Additional Premises (“Substitution Premises”), the Additional
Premises Term will expire on the date that is the earlier of: (i) the last day
of the calendar month preceding the first anniversary of the Additional Premises
Commencement Date, or (ii) the commencement date for die Substitution Premises
(“Additional Premises Expiration Date”).

(c) Any and all options of Tenant to extend or reduce the Term or expand or
reduce the size of the Premises, including without limitation rights of first
refusal, offer, and negotiation, shall not apply to the Additional Premises.

4. Fixed Rent.

(a) Effective on the Additional Premises Commencement Date, Tenant covenants and
agrees to pay to Landlord, without notice, demand, setoff, deduction, or
counterclaim, Fixed Rent with respect to the Additional Premises during the Term
as follows, payable in the monthly installments set forth below and otherwise in
accordance with the terms of the Lease:

 

Time Period

Annual Fixed Rent Per

Rentable Square Foot of

Additional Premises

Annualized Fixed Rent

Monthly Fixed Rent

Additional Premises Rent Period 1

$23.50

$37,952.50

$3,162.71

 

“Additional Premises Rent Period” means, with respect to the first Additional
Premises Rent Period, the period that begins on the Additional Premises
Commencement Date, and ends on the Additional Premises Expiration Date.

(b) All Rent payments must be made by electronic funds transfer as follows (or
as otherwise directed in writing by Landlord to Tenant from time to time): (i)
ACH debit of funds, provided Tenant first completes Landlord’s then-current
forms authorizing Landlord to automatically debit Tenant’s bank account; or (ii)
ACH credit of immediately available funds to an account designated by Landlord.
“ACH” means Automated Clearing House network or similar system designated by
Landlord. All Rent payments must include the Building number and the Lease
number, which numbers will be provided to Tenant.

5. Condition of Premises. Except as set forth otherwise on Exhibit C attached
hereto, Tenant acknowledges and agrees that Landlord has no obligation under the
Lease to make any improvements to or perform any work in the Current Premises or
the Additional Premises, or provide any improvement allowance, and Tenant
accepts the Current Premises and the Additional Premises in their current “AS
IS” condition. Neither Landlord, nor anyone acting on Landlord’s behalf, has
made any representation, warranty, estimation, or promise of any kind or nature
whatsoever relating to the physical condition or suitability, including without
limitation, the fitness for Tenant’s intended use, of the Additional Premises.
Tenant acknowledges that the Leasehold Improvements (as defined in Exhibit C)
will be completed while Tenant is occupying the Current Premises, and may
interfere with or disrupt Tenant’s business or otherwise inconvenience Tenant.
Landlord’s completion of the Leasehold Improvements during Tenant’s occupancy of
the Current Premises will not be considered a breach of Tenant’s rights under
the Lease. Landlord will use commercially reasonable efforts to minimize any
disruption or inconvenience to Tenant, provided Tenant will reasonably cooperate
with Landlord with respect to the Leasehold Improvements, including without
limitation packing loose and personal contents and moving Tenant’s electronic
equipment as reasonably directed by Landlord. Landlord will provide Tenant with
a schedule for completing the Leasehold Improvements, after which Tenant will
provide access to the Current Premises to Landlord without Landlord having to
provide any further notice to Tenant.

A-11

--------------------------------------------------------------------------------

6. Utilities. For any separately metered utilities, Landlord is hereby
authorized to request and obtain, on behalf of Tenant, Tenant’s utility
consumption data from the applicable utility provider for informational purposes
and to enable Landlord to obtain full building Energy Star scoring for the
Building. In the event of an emergency, such as a burst waterline or act of God,
Landlord may make repairs for which Tenant is responsible under the Lease (at
Tenant’s cost) without giving Tenant prior notice, but in such case Landlord
will provide notice to Tenant as soon as practicable thereafter, and Landlord
will take commercially reasonable steps to minimize the costs incurred.

7. Operating Expenses. Effective on the Additional Premises Commencement Date,
the “Base Year” for the Additional Premises only means calendar year 2016 and
the “Snow Stop” means $0.25. Nothing contained herein is intended to modify the
Base Year or Snow Stop for the Current Premises.

8.  Brokerage Commission. Landlord and Tenant each represents and warrants to
the other that such representing party has had no dealings, negotiations, or
consultations with respect to the Premises or this transaction with any broker
or finder other than a Landlord affiliate and Cushman & Wakefield (“Broker”).
Each party must indemnify, defend, and hold harmless the other from and against
any and all liability, cost, and expense (including reasonable attorneys’ fees
and court costs), arising from any misrepresentation or breach of warranty under
this Section. Landlord must pay Broker a commission in connection with this
Amendment pursuant to the terms of a separate written agreement between Landlord
and Broker. This Section will survive the expiration or earlier termination of
the Term.

9. Notices. Wherever in the Lease it is required or permitted that notice or
demand be given or served by either party to the Lease to or on the other party,
such notice or demand will be duly given or served if in writing and either: (i)
personally served; (ii) delivered by prepaid nationally recognized courier
service (e.g., Federal Express, UPS, and USPS) with evidence of receipt required
for delivery; (iii) delivered by registered or certified mail, return receipt
requested, postage prepaid; or (iv) emailed with evidence of receipt; in all
such cases addressed to the parties at the addresses set forth below. Each such
notice will be deemed to have been given to or served upon the party to which
addressed on the date the same is delivered or delivery is refused. Each party
has the right to change its address for notices (provided such new address is in
the continental United States) by a writing sent to the other party in
accordance with this Section, and each party must, if requested, within ten 10
days confirm to the other its notice address. Notices from Landlord may be given
by either an agent or attorney acting on behalf of Landlord. Notwithstanding the
foregoing: (a) any notice from Landlord to Tenant regarding ordinary business
operations (e.g., exercise of a right of access to the Premises, notice of
maintenance activities or Landlord access, changes in rules and regulations,
etc.) may be given by written notice left at the Premises or delivered by
regular mail, facsimile, or electronic means (such as email) to any person at
the Premises whom Landlord reasonably believes is authorized to receive such
notice on behalf of Tenant without copies; and (b) invoices, notices of change
in billing or notice address, and statements of estimated or reconciliation of
Operating Expenses and/or utilities, may be sent by regular mail or electronic
means (such as email) to Tenant’s billing contact. Section 21 of the Original
Lease is hereby deleted in its entirety.

 

Tenant:

Paratek Pharma, LLC

 

 

 

Attn: Office Manager

 

 

 

1000 First Avenue, Suite 400

 

 

 

King of Prussia, PA 19406

 

 

 

Phone: 484.751.4949

 

 

 

Email for billing contact: AP@paratekpharma.com

 

 

 

 

 

 

Landlord:

Atlantic American Properties Trust

 

With a copy to:

 

c/o Brandywine Realty Trust

 

Email: Legal.Notices@,bdnreit.com

 

555 East Lancaster Ave., Suite 100

 

 

 

Radnor, PA 19087

 

 

 

Attn: Jeff DeVuono

 

 

 

Phone No. 610-325-5600

 

 

 

Email: ieff.devuono@.bdnreit.com

 

 

 

A-12

--------------------------------------------------------------------------------

10. Effect of Amendment: Ratification. Landlord and Tenant hereby acknowledge
and agree that, except as provided in this Amendment, the Current Lease has not
been modified, amended, canceled, terminated, released, superseded, or otherwise
rendered of no force or effect. The Current Lease is hereby ratified and
confirmed by the parties hereto, and every provision, covenant, condition,
obligation, right, term, and power contained in and under the Current Lease
continues in full force and effect, affected by this Amendment only to the
extent of the amendments and modifications set forth herein. In the event of any
conflict between the terms and conditions of this Amendment and those of the
Current Lease, the terms and conditions of this Amendment control. To the extent
permitted by applicable law, Landlord and Tenant hereby waive trial by jury in
any action, proceeding, or counterclaim brought by either against the other on
any matter arising out of or in any way connected with the Lease, the
relationship of Landlord and Tenant, or Tenant’s use or occupancy of the
Building, any claim or injury or damage, or any emergency or other statutory
remedy with respect thereto. Tenant specifically acknowledges and agrees that
Section 17(i) of the Original Lease concerning Confession of Judgment is hereby
deleted and replaced by the following:

In addition to, and not in lieu of any of the foregoing rights granted to
Landlord:

WHEN THIS LEASE OR TENANT’S RIGHT OF POSSESSION SHALL BE TERMINATED BY COVENANT
OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM OF THIS
LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN AND AS SOON AS THE TERM
HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE LAWFUL
FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR ENTERING IN ANY
COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND
ALL PERSONS CLAIMING UNDER TENANT, WHEREUPON, IF LANDLORD SO DESIRES, A WRIT OF
EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF
PROCEEDINGS, WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION
SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE
PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE
THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OF
THIS LEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID PREMISES.

(a) In any action to confess judgment in ejectment, Landlord shall first cause
to be filed in such action an affidavit made by it or someone acting for it
setting forth the facts necessary to authorize the entry of judgment, of which
facts such affidavit shall be conclusive evidence, and if a true copy of this
Lease (and of the truth of the copy such affidavit shall be sufficient evidence)
be filed in such action, it shall not be necessary to file the original as a
warrant of attorney, any rule of Court, custom or practice to the contrary
notwithstanding.

TENANT WAIVER. TENANT SPECIFICALLY ACKNOWLEDGES THAT TENANT HAS VOLUNTARILY,
KNOWINGLY, AND INTELLIGENTLY WAIVED CERTAIN DUE PROCESS RIGHTS TO A PREJUDGMENT
HEARING BY AGREEING TO THE TERMS OF THE FOREGOING PARAGRAPHS REGARDING
CONFESSION OF JUDGMENT. TENANT FURTHER SPECIFICALLY AGREES THAT IN THE EVENT OF
DEFAULT, LANDLORD MAY PURSUE MULTIPLE REMEDIES INCLUDING OBTAINING POSSESSION
PURSUANT TO A JUDGMENT BY CONFESSION FURTHERMORE, TENANT SPECIFICALLY WAIVES ANY
CLAIM AGAINST LANDLORD AND LANDLORD’S COUNSEL FOR VIOLATION OF TENANT’S
CONSTITUTIONAL RIGHTS IN THE EVENT THAT JUDGMENT IS CONFESSED PURSUANT TO THIS
LEASE.

 

TENANT:

PARATEK PHARMA, LLC

 

 

 

By:

 

/s/ Raj Padmanabhan

Name:

 

RAJ PADMANABHAN

Title:

 

VICE PRESIDENT, IT

Date:

 

09/08/2016

A-13

--------------------------------------------------------------------------------

 

COMMONWEALTH OF Massachusetts

§

 

 

§

 

COUNTY OF Suffolk

§

 

This document was acknowledged before me on September 8, 2016 by Raj
Padmanabhan, who personally appeared before me of and known to me to be the
person who signed on behalf of said Paratek Pharma LLC.

 

[g201705032132507034215.jpg]

 

/s/ Janeva L. Zabala

 

Notary Public in and for the Commonwealth of Pennsylvania

 

 

 

 

 

My commission expires:

 

August 28, 2020

 

 

 

 

 

Notary’s Printed Name:

 

Janeva L. Zabala

 

11. Representations. Each of Landlord and Tenant represents and warrants to the
other that the individual executing this Amendment on such party’s behalf is
authorized to do so. Tenant hereby represents and warrants to Landlord that
there are no defaults by Landlord or Tenant under the Current Lease, nor any
event that with the giving of notice or the passage of time, or both, will
constitute a default under the Current Lease.

12. Counterparts: Electronic Transmittal. This Amendment may be executed in any
number of counterparts, each of which when taken together will be deemed to be
one and the same instrument. The parties acknowledge and agree that
notwithstanding any law or presumption to the contrary, the exchange of copies
of this Amendment and signature pages by electronic transmission will constitute
effective execution and delivery of this Amendment for all purposes, and
signatures of the parties hereto transmitted and/or produced electronically will
be deemed to be their original signature for all purposes.

[SIGNATURES ON FOLLOWING PAGE]

A-14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the date first- above written.

 

LANDLORD:

ATLANTIC AMERICAN PROPERTIES TRUST

 

 

 

By:

 

/s/ Jeff DeVuono

Name:

 

JEFF DEVUONO

Title:

 

EVP

Date:

 

9.12.16

 

TENANT:

PARATEK PHARMA, LLC

 

 

 

By:

 

/s/ Raj Padmanabhan

Name:

 

RAJ PADMANABHAN

Title:

 

VICE PRESIDENT, IT

Date:

 

09/08/2016

 

ACKNOWLEDGMENT OF GUARANTOR ON FOLLOWING PAGE

A-15

--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT

The undersigned (“Guarantor”), acknowledges that Guarantor became guarantor and
surety for the Lease pursuant to Section 10 of the First Amendment to Lease and
the Guaranty (“Guaranty”), wherein Guarantor agreed to remain liable for the
performance of all of Tenant’s obligations and liabilities under the Lease.

Guarantor confirms the continuing obligation of Guarantor under the Guaranty
with respect to the Lease. Furthermore, in consideration of the execution by
Landlord of this Amendment, and intending to be legally bound, Guarantor hereby
confirms and agrees that the obligations and liabilities of Guarantor under the
Guaranty include this Amendment and the obligations and liabilities of Tenant
thereunder.

Notwithstanding anything to the contrary, Guarantor’s joinder to this Amendment
for the purposes of this paragraph is not intended to modify in any way
Landlord’s rights under Section 2 of the Guaranty.

 

GUARANTOR:

PARATEK PHARMACEUTICALS, INC.

 

 

 

By:

 

/s/ Raj Padmanabhan

Name:

 

RAJ PADMANABHAN

Title:

 

VICE PRESIDENT, IT

Date:

 

09/08/2016

 

A-16

--------------------------------------------------------------------------------

EXHIBIT A

LOCATION PLAN OF ADDITIONAL PREMISES (NOT TO SCALE)

 

[g201705032132507424216.jpg]

 

 

 

A-17

--------------------------------------------------------------------------------

 

EXHIBIT B

CONFIRMATION OF LEASE TERM

THIS CONFIRMATION OF LEASE TERM (“COLT”) is made as of
                                 between           (“Landlord”) and
                                           (“Tenant”).

1. Landlord and Tenant are parties to that certain lease dated               
(“Lease Document”), with respect to the premises described in the Lease
Document, known as Suite         consisting of approximately         rentable
square feet (“Premises”), located at                                  .

2. All capitalized terms, if not defined in this COLT, have the meaning give
such terms in the Lease Document.

3. Tenant has accepted possession of the Premises in their “AS IS” “WHERE IS”
condition and all improvements required to be made by Landlord per the Lease
Document have been completed.

4. The Lease Document provides for the commencement and expiration of the Term
of the lease of the Premises, which Term commences and expires as follows:

a. Commencement of the Term of the Premises:                

b. Expiration of the Term of the Premises:                      

5. The required amount of the Security Deposit and/or Letter of Credit per the
Lease Document is $                .Tenant has delivered the Security Deposit
and/or Letter of Credit per the Lease Document in the amount of $              .

6. The Building Number is               and the Lease Number is           . This
information must accompany every payment of Rent made by Tenant to Landlord per
the Lease Document.

 

TENANT:

 

LANDLORD:

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

B-1

--------------------------------------------------------------------------------

 

EXHIBIT C

Leasehold Improvements

1. Landlord will, at its sole cost and expense using Building-standard materials
and finishes: (i) repaint the existing painted walls of the Additional Premises
with 1 coat of paint, and (ii) replace the existing carpet in all office areas
of the Additional Premises (“Leasehold Improvements”).

2. “Substantial Completion” means the date on which the Leasehold Improvements
have been completed except as set forth on the Punch List (as defined below).
Notwithstanding the foregoing, in the event of Tenant Delay (as defined below),
Substantial Completion shall be deemed to be the date Substantial Completion
would have occurred but for Tenant Delays. Landlord shall have no obligation to
expend any funds, employ any additional labor, contract for overtime work, or
otherwise take any action to compensate for any Tenant Delay. If issuance of
governmental permits or approvals is conditioned upon Tenant’s installation of
its equipment, racking, cabling, or furniture or completion of any other work or
activity in the Additional Premises for which Tenant is responsible, and the
governmental authority will not issue such permits or approvals, or schedule an
inspection of the Leasehold Improvements due to Tenant’s failure to complete any
work, installation, or activity (including the installation of any telephone,
telephone switching, telephone, data, and security cabling and systems,
furniture, computers, servers, Tenant’s trade fixtures and other personal
property installed (or to be installed) by or on behalf of Tenant in the
Additional Premises), then Substantial Completion is deemed to have occurred
without Landlord having obtained such permits or approvals. “Tenant Delay” means
any Tenant-caused delay in Substantial Completion, including without limitation:
(i) Tenant’s failure to provide any reasonably requested information or
approvals related to the Leasehold Improvements within 3 business days after
receipt of Landlord’s written request therefor; (ii) Tenant’s request for
materials, finishes, or installations other than Landlord’s Building standard;
and (iii) the performance or completion of any work, labor, or services by
Tenant or any party employed or engaged by or on behalf of Tenant.

3. Prior to delivery of possession of the Additional Premises to Tenant,
Landlord or Landlord’s architect will prepare a preliminary punch list in
writing for Landlord’s and Tenant’s review, and Landlord and Tenant will examine
the Additional Premises and agree on a final punch list that specifies any items
of work that require correction, repair, or replacement (“Punch List”). Tenant
must approve the Punch List in writing within 2 business days of the
walkthrough. Landlord will use commercially reasonable efforts to complete the
Punch List work within 30 days.

4. Tenant is solely responsible for the purchase and installation of all
furniture and equipment, including without limitation its data/telecommunication
systems and wiring at the Additional Premises. Subject to Landlord’s reasonable
approval, Tenant may use the vendor of its choice for such installation. Tenant
must contact the municipality in which the Building is located for specific
installation requirements, comply with all local rules and regulations, and
obtain and pay for any and all required permits in connection therewith.

5. Tenant will have reasonable access to the Additional Premises (“Early
Access”) during completion of the Leasehold Improvements to coordinate
installation of Tenant’s cabling and wiring; provided in any such case Tenant’s
Early Access does not interfere with, or delay completion of the Leasehold
Improvements, and Tenant first provides Landlord with a certificate of insurance
as required under the Lease. All insurance, waiver, and indemnity provisions of
the Lease will be in full force and effect during Early Access. Tenant must
ensure that its phone/data, security, and other vendors comply with all
applicable Laws and pull their permits and perform their work in conjunction
with the Leasehold Improvements so as not to delay completion of the Leasehold
Improvements and any and all inspections therefor. Any delay resulting from
Early Access, including without limitation due to a Tenant vendor’s work
delaying Landlord’s ability to obtain its permits, is deemed a Tenant Delay.

 

 

C-1

--------------------------------------------------------------------------------

 

 

[g201705032132507894217.jpg]

 

Tenant: Paratek Pharma, LLC

Current Premises: 1000 First Ave, Suite 400, 400A & 404

New Premises: 1000 First Ave, Suite 200

 

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (“Amendment”) is made and entered into as of Oct
26, 2016, by and between ATLANTIC AMERICAN PROPERTIES TRUST, a Maryland real
estate investment trust (“Landlord”), and PARATEK PHARMA, LLC, a Delaware
limited liability company (“Tenant”).

A. Landlord and Tenant are parties to a Lease (“Original Lease”) dated January
23, 2015, as amended by a First Amendment to Lease (“First Amendment”) dated
April 30, 2015, and a Second Amendment to Lease (“Second Amendment”) dated
September 7, 2016 (the Original Lease as so amended is referred to herein as the
“Current Lease”), for the premises (“Current Premises”) deemed to contain 7,644
rentable square feet of space commonly known as Suite 400, Suite 400A and Suite
404 (“Suite 404”) in Maschellmac I. located at 1000 First Avenue, King of
Prussia, Pennsylvania 19406. The Current Lease as amended by this Amendment is
referred to herein as the “Lease”.

B. Tenant desires to lease from Landlord, and Landlord desires to lease to
Tenant, certain other premises in the Building commonly known as Suite 200 and
shown on the location plan attached hereto as Exhibit A. which space is deemed
to contain 19,708 rentable square feet of space (“New Premises”).

C. Landlord and Tenant wish to amend the Current Lease to relocate the Premises
from the Current Premises to the New Premises and extend the Term upon the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein. Landlord and Tenant hereby agree as follows:

1. Incorporation of Recitals; Definitions The recitals set forth above are
hereby incorporated herein by reference as if set forth in full in the body of
this Amendment. Capitalized terms used but not otherwise defined in this
Amendment have the respective meanings given to them in the Current Lease.

2. New Premises

(a) The Term for the New Premises commences on the date (“New Premises
Commencement Date”) that is the earlier of: (i) the date on which Tenant first
conducts any business at all or any portion of the New Premises; or (ii)
Substantial Completion (as defined in Exhibit C).

(b) By the Confirmation of Lease Term substantially in the form of Exhibit B
attached hereto (“COLT”). Landlord will notify Tenant of the New Premises
Commencement Date, the exact rentable square footage of the New Premises, which
shall be no greater than 19,708 rentable square feet, and all other matters
stated therein. The COLT will be conclusive and binding on Tenant as to all
matters set forth therein unless, within 10 business days following delivery of
the COLT to Tenant, Tenant contests any of the matters contained therein by
notifying Landlord in writing of Tenant’ s objections.

(c) Effective on the New Premises Commencement Date: (i) all references in the
Lease to the “Premises” shall refer to the New Premises; and (ii) all references
in the Lease to the “Tenant’s Share” shall mean the rentable area of the New
Premises divided by the rentable area of the Building on the date of
calculation, which on the New Premises Commencement Date is stipulated to be
26.58.

1

--------------------------------------------------------------------------------

 

3. Term.

(a) The Term for the Current Premises is hereby terminated on the day
immediately prior to the New Premises Commencement Date. Prior to the New
Premises Commencement Date, Tenant must vacate and surrender the Current
Premises to Landlord in the same manner and with the same effect as if that date
had been originally fixed in the Current Lease as the expiration date therefor.
If Tenant fails to do so, Tenant will be deemed a tenant at sufferance with
respect to the Current Premises and Landlord’ s remedies will be as specified in
the Lease and otherwise available at law and in equity, including under Section
18 of the Original Lease.

(b) The Term for the New Premises is hereby extended through 11:59 p.m. on: (i)
if the New Premises Commencement Date is the first day of a calendar month, the
day immediately prior to the 91-month anniversary of the New Premises
Commencement Date; or (ii) if the New Premises Commencement Date is not the
first day of a calendar month, the last day of the calendar month containing the
91-month anniversary of the New Premises Commencement Date. “Expiration Date”
means the last day of the Term, or such earlier date of termination of the Lease
pursuant to the terms thereof. Except for Section 26 of the Original Lease and
Section 12 below, any and all options of Tenant to extend or reduce the Term or
expand or reduce the size of the Premises, including without limitation rights
of first refusal, offer, and negotiation, are hereby deleted in their entireties
and are of no further force and effect.

4. Fixed Rent.

(a) Effective on the New Premises Commencement Date. Tenant covenants and agrees
to pay to Landlord, without notice, demand, setoff, deduction, or counterclaim.
Fixed Rent with respect to the New Premises during the Term as follows, payable
in the monthly installments set forth below and otherwise in accordance with the
terms of the Lease:

 

Time Period

Annual Fixed Rent Per Rentable Square Foot of New Premises

Annualized Fixed Rent

Monthly Fixed Rent

Partial Rent Abatement Period

$1.12

$22,072.96

$1,839.41

New Premises Rent Period 1

$23.87

$470,429.96

$39,202.50

New Premises Rent Period 2

$24.37

$480,283.96

$40,023.66

New Premises Rent Period 3

$24.87

$490,137.96

$40,844.83

New Premises Rent Period 4

$25.37

$499,991.96

$41,666.00

New Premises Rent Period 5

$25.87

$509,845.96

$42,487.16

New Premises Rent Period 6

$26.37

$519,699.96

$43,308.33

New Premises Rent Period 7 - Expiration Date

$26.87

$529,553.96

$44,129.50

“Partial Rent Abatement Period” means the period that begins on the New Premises
Commencement Date and ends on the day immediately prior to the 12-month
anniversary of the New Premises Commencement Date. “New Premises Rent Period”
means, with respect to the first New Premises Rent Period, the period that
begins on the Full Rent Start Date, and ends on the last day of the calendar
month preceding the month in which the second anniversary of the New Premises
Commencement Date occurs; thereafter each succeeding New Premises Rent Period
shall commence on the day following the end of the preceding New Premises Rent
Period, and shall extend for 12 consecutive months. “Full Rent Start Date” means
the day immediately following the end of the Partial Rent Abatement Period.
During the Partial Rent Abatement Period. Tenant shall pay to Landlord (without
regard to the Base Year): (i) Fixed Rent: (ii) utilities as set forth in Section
6 of the Original Lease; and (iii) all other amounts due Landlord under the
Lease (as amended).

2

--------------------------------------------------------------------------------

 

(b) Effective on the New Premises Commencement Date, Landlord shall credit
Tenant for the total amount of Fixed Rent paid to Landlord for the Additional
Premises (as defined in the Second Amendment).

5. Condition of Premises. Except as set forth otherwise on Exhibit C attached
hereto. Tenant acknowledges and agrees that Landlord has no obligation under the
Lease to make any improvements to or perform any work in the New Premises, or
provide any improvement allowance, and Tenant accepts the New Premises in their
current “AS IS” condition. Neither Landlord, nor anyone acting on Landlord’ s
behalf, has made any representation, warranty, estimation, or promise of any
kind or nature whatsoever relating to the physical condition or suitability,
including without limitation, the fitness for Tenant’s intended use. of the New
Premises. In addition, Landlord will, at its sole cost and expense using
Building-standard materials and finishes, renovate the second floor restrooms of
the Building, remove the existing perimeter base board units and make necessary
changes to the HVAC system as a result of such removal and replace or repair any
defective VAV boxes, (“Landlord's Base Building Work”).

6. Operating Expenses. Effective on the New Premises Commencement Date, the
“Base Year” means calendar year 2017.

7. Brokerage Commission. Landlord and Tenant each represents and warrants to the
other that such representing party has had no dealings, negotiations, or
consultations with respect to the Premises or this transaction with any broker
or finder other than a Landlord affiliate and Cushman & Wakefield (“Broker”).
Each party must indemnify, defend, and hold harmless the other from and against
any and all liability, cost, and expense (including reasonable attorneys' fees
and court costs), arising from any misrepresentation or breach of warranty under
this Section. Landlord must pay Broker a commission in connection with this
Amendment pursuant to the terms of a separate written agreement between Landlord
and Broker. This Section will survive the expiration or earlier termination of
the Term.

8. Effect of Amendment: Ratification. Landlord and Tenant hereby acknowledge and
agree that except as provided in this Amendment, the Current Lease has not been
modified, amended, canceled, terminated, released, superseded, or otherwise
rendered of no force or effect. The Current Lease is hereby ratified and
confirmed by the parties hereto, and every provision, covenant, condition,
obligation, right term, and power contained in and under the Current Lease
continues in full force and effect, affected by this Amendment only to the
extent of the amendments and modifications set forth herein. In the event of any
conflict between the terms and conditions of this Amendment and those of the
Current Lease, the terms and conditions of this Amendment control. To the extent
permitted by applicable law. Landlord and Tenant hereby waive trial by jury in
any action, proceeding, or counterclaim brought by either against the other on
any matter arising out of or in any way connected with the Lease, the
relationship of Landlord and Tenant or Tenant’s use or occupancy of the
Building, any claim or injury or damage, or any emergency or other statutory
remedy with respect thereto. Tenant specifically acknowledges and agrees that
Section 17(i) of the Original Lease concerning Confession of Judgment are hereby
deleted and replaced by the following:

In addition to, and not in lieu of any of the foregoing rights granted to
Landlord:

WHEN THIS LEASE OR TENANT’ S RIGHT OF POSSESSION SHALL BE TERMINATED BY COVENANT
OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM OF THIS
LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN AND AS SOON AS THE TERM
HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE LAWFUL
FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR ENTERING IN ANY
COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND
ALL PERSONS CLAIMING UNDER TENANT, WHEREUPON, IF LANDLORD SO DESIRES, A WRIT OF
EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF
PROCEEDINGS, WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION
SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE
PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE
THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OF
THIS LEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID PREMISES.

3

--------------------------------------------------------------------------------

 

(a) In any action to confess judgment in ejectment, Landlord shall first cause
to be filed in such action an affidavit made by it or someone acting for it
setting forth the facts necessary to authorize the entry of judgment, of which
facts such affidavit shall be conclusive evidence, and if a true copy of this
Lease (and of the truth of the copy such affidavit shall be sufficient evidence)
be filed in such action, it shall not be necessary to file the original as a
warrant of attorney, any rule of Court, custom or practice to the contrary
notwithstanding.

TENANT WAIVER. TENANT SPECIFICALLY ACKNOWLEDGES THAT TENANT HAS VOLUNTARILY,
KNOWINGLY. AND INTELLIGENTLY WAIVED CERTAIN DUE PROCESS RIGHTS TO A PREJUDGMENT
HEARING BY AGREEING TO THE TERMS OF THE FOREGOING PARAGRAPHS REGARDING
CONFESSION OF JUDGMENT. TENANT FURTHER SPECIFICALLY AGREES THAT IN THE EVENT OF
DEFAULT, LANDLORD MAY PURSUE MULTIPLE REMEDIES INCLUDING OBTAINING POSSESSION
PURSUANT TO A JUDGMENT BY CONFESSION FURTHERMORE, TENANT SPECIFICALLY WAIVES ANY
CLAIM AGAINST LANDLORD AND LANDLORD'S COUNSEL FOR VIOLATION OF TENANT’ S
CONSTITUTIONAL RIGHTS IN THE EVENT THAT JUDGMENT IS CONFESSED PURSUANT TO THIS
LEASE.

 

 

TENANT:

  

 

 

By:

 

/s/ Evan Loh

Name:

 

EVAN LOH

Title:

 

President & CMO

Date:

 

10-26-2016

 

9. Representations. Each of Landlord and Tenant represents and warrants to the
other that the individual executing this Amendment on such party’s behalf is
authorized to do so. Tenant hereby represents and warrants to Landlord that
there are no defaults by Landlord or Tenant under the Current Lease, nor any
event that with the giving of notice or the passage of time, or both, will
constitute a default under the Current Lease.

10. Counterparts; Electronic Transmittal. This Amendment may be executed in any
number of counterparts, each of which when taken together will be deemed to be
one and the same instrument. The parties acknowledge and agree that
notwithstanding any law or presumption to the contrary, the exchange of copies
of this Amendment and signature pages by electronic transmission will constitute
effective execution and delivery of this Amendment for all purposes, and
signatures of the parties hereto transmitted and/or produced electronically will
be deemed to be their original signature for all purposes.

11. OFAC. Each party hereto represents and warrants to the other that such party
is not a party with whom the other is prohibited from doing business pursuant to
the regulations of the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury, including those parties named on OFAC’ s Specially
Designated Nationals and Blocked Persons List. Each party hereto is currently in
compliance with, and must at all times during the Term remain in compliance
with, the regulations of OFAC and any other governmental requirement relating
thereto. Each party hereto must defend, indemnify, and hold harmless the other
from and against any and all claims, damages, losses, risks, liabilities and
expenses (including reasonable attorneys’  fees and costs) incurred by the other
to the extent arising from or related to any breach of the foregoing
certifications. The foregoing indemnity obligations will survive the expiration
or earlier termination of the Lease.

12. Termination Option. Provided: (i) Tenant is not currently in default of the
Lease; (ii) the Lease is in full force and effect and (iii) Tenant is the
originally named Tenant or a Permitted Transferee, Tenant has the right to
terminate the Lease effective at 11:59 p.m. on the Termination Date, in
accordance with and subject to each of the following terms and conditions
(“Termination Option”). The “Termination Date” means the last day of the 67th
full calendar month after the Full Rent Start Date. If Tenant desires to
exercise the Termination Option, Tenant must give to Landlord irrevocable
written notice of Tenant’ s exercise of the Termination Option (“Termination
Notice”), together with the Termination Payment (as defined below). The
Termination Notice and the Termination Payment must be received by Landlord no
later than the date that is 12 months prior to the Termination Date, failing
which the Termination Option is deemed waived (provided Landlord reserves the
right to waive in writing the requirement that Tenant fully and/or timely pay
the Termination Payment). The “Termination Payment” means the sum of the
unamortized (amortized on a straight-line basis with interest at 8%) amount of
the following in connection with the Lease: (i) brokerage commissions and
attorneys’ fees paid by Landlord; (ii) rent concessions; and (iii) total cost
incurred by Landlord for improvements to the Premises, including without
limitation the

4

--------------------------------------------------------------------------------

 

Leasehold Improvements, plus any and all allowances to Tenant, including without
limitation the Improvement Allowance. All costs associated with the Landlord's
Base Building Work shall not be included in the calculation of the Termination
Payment. Landlord shall provide the calculation of the Termination Payment in
the COLT. If such calculation is not provided in the COLT then Tenant shall not
be obligated to pay the Termination Payment at die time Termination Notice is
provided but shall make such payment within thirty (30) after receipt of such
calculation in accordance with the terms of this Amendment. Tenant’s payment of
the Termination Payment is a condition precedent to the termination of the Lease
on the Termination Date, and such obligation survives the Expiration Date.
Tenant acknowledges and agrees that the Termination Payment is not a penalty and
is fair and reasonable compensation to Landlord for the loss of expected rentals
from Tenant. The Termination Payment is payable only by wire transfer or
cashier’s check. Time is of the essence with respect to the dates and deadlines
set forth herein. Notwithstanding the foregoing, if at any time during the
period on or after the date of the Termination Notice, up to and including the
Termination Date, Tenant is in monetary default of the Lease, beyond any
applicable notice and cure period, then Landlord may elect, but is not
obligated, by written notice to Tenant to cancel and declare null and void
Tenant's exercise of the Termination Option, in which case the Lease shall
continue in full force and effect for the full Term unaffected by Tenant’ s
exercise of the Termination Option. As of the date Tenant delivers the
Termination Notice, any and all unexercised rights or options of Tenant to
extend the Term or expand the Premises (whether expansion options, rights of
first refusal, rights of first offer, or otherwise), and any and all outstanding
tenant improvement allowance not properly claimed by Tenant in accordance with
the Lease immediately terminate and are automatically, without further action
required by any party, null and void and of no force or effect. If Tenant timely
and properly exercises the Termination Option in accordance with this paragraph
and Landlord has not negated the effectiveness of Tenant’s exercise of the
Termination Option pursuant to the foregoing, the Lease and the Term shall come
to an end on the Termination Date with the same force and effect as if the Term
were fixed to expire on such date, the Expiration Date shall be the Termination
Date, and the terms and provisions of Section 18 of the Original Lease shall
apply.

13. Food Service. Landlord will endeavor to use commercially reasonable efforts
to provide food service options to the Building (e.g., grab and go, vending
machines, food truck, etc.). If the vendor cannot establish or sustain operation
to the Building, it shall not be a breach by the Landlord under the Lease.

14. Extension Option. For the avoidance of doubt, the Extension Option as
detailed in Section 26 of the Lease shall remain in full force and effect.

[SIGNATURES ON FOLLOWING PAGE]

 

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the date first- above written.

 

LANDLORD:

ATLANTIC AMERICAN PROPERTIES TRUST

 

By:

 

/s/ George Johnstone

Name:

 

George Johnstone

Title:

 

Executive Vice President Operations

Date:

 

10. 26. 16

 

TENANT:

PARATEK PHARMA, LLC

 

By:

 

/s/ Evan Loh

Name:

 

EVAN LOH

Title:

 

President & CMO

Date:

 

Oct 26, 2016

 

[ACKNOWLEDGMENT OF GUARANTOR ON FOLLOWING PAGE]

 

 

 

6

--------------------------------------------------------------------------------

 

GUARANTOR ACKNOWLEDGMENT

The undersigned (“Guarantor”), acknowledges that Guarantor became guarantor and
surety for the Lease pursuant to Section 10 of the First Amendment to Lease and
the Guaranty (“Guaranty”), wherein Guarantor agreed to remain liable for the
performance of all of Tenant’ s obligations and liabilities under the Lease.

Guarantor confirms the continuing obligation of Guarantor under the Guaranty
with respect to the Lease. Furthermore, in consideration of the execution by
Landlord of this Amendment, and intending to be legally bound, Guarantor hereby
confirms and agrees that the obligations and liabilities of Guarantor under the
Guaranty include this Amendment and the obligations and liabilities of Tenant
thereunder.

Notwithstanding anything to the contrary, Guarantor’ s joinder to this Amendment
for the purposes of this paragraph is not intended to modify in any way
Landlord’ s rights under Section 2 of the Guaranty.

 

GUARANTOR

PARATEK PHARMACEUTICALS, INC.

 

 

 

By:

 

/s/ Evan Loh

Name:

 

EVAN LOH

Title:

 

President & CMO

Date:

 

Oct 26, 2016

 

 

 

7

--------------------------------------------------------------------------------

 

EXHIBIT A

LOCATION PLAN OF NEW PREMISES (NOT TO SCALE) 

[g201705032132508924218.jpg]

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

CONFIRMATION OF LEASE TERM

THIS CONFIRMATION OF LEASE TERM (“COLT”) is made as of
                                    between                                    
(“Landlord”) and                                     (“Tenant”).

1. Landlord and Tenant are parties to that certain lease dated           
(“Lease Document”), with respect to the premises described in the Lease
Document, known as Suite            consisting of approximately           
rentable square feet (“Premises”), located at                       .

2. All capitalized term, if not defined in this COLT, have the meaning give such
terms in the Lease Document.

3. Tenant has accepted possession of the Premises in their “AS IS” “WHERE IS”
condition and all improvements required to be made by Landlord per the Lease
Document have been completed.

4. The Lease Document provides for the commencement and expiration of the Term
of the lease of the Premises, which Term commences and expires as follows:

a. Commencement of the Term of the Premises:                 

b. Expiration of the Term of the Premises:                 

5. The required amount of the Security Deposit and/or Letter of Credit per the
Lease Document is $                . Tenant has delivered the Security Deposit
and/or Letter of Credit per the Lease Document in the amount of
$                .

6. The Building Number is                 and the Lease Number is
               . This information must accompany every payment of Rent made by
Tenant to Landlord per the Lease Document.

 

TENANT:

 

LANDLORD:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

B-1

--------------------------------------------------------------------------------

 

EXHIBIT C

LEASEHOLD IMPROVEMENTS

This Exhibit C-Leasehold Improvements (this “Exhibit”) is a part of the
Amendment to which this Exhibit is attached. Capitalized terms not defined in
this Exhibit shall have the meanings set forth for such terms in the Amendment.

1. Process.

(a) Leasehold Improvements. “Leasehold Improvements” means the improvements,
alterations, and other physical additions to be made or provided to,
constructed, delivered, or installed at, or otherwise acquired for, the New
Premises in accordance with the CD’ s (as defined in Section 1(b) below), or
otherwise approved in writing by Landlord, including without limitation all
necessary demising walls and associated work. Any provision of this Exhibit to
the contrary notwithstanding, the Leasehold Improvements shall not include any
telephone, telephone switching, telephone, data, and security cabling and
systems, furniture, computers, servers, Tenant’s trade fixtures and equipment,
and other personal property installed (or to be installed) by or on behalf of
Tenant in the New Premises or any of the associated permits for any of the
foregoing (“Tenant’s Equipment”).

(b) Approval of CD’ s. Landlord shall cause its architect (“Architect”) to
prepare proposed construction drawings and specifications for the Leasehold
Improvements (“Proposed CD’ s”), and deliver the Proposed CD’ s to Tenant for
approval in accordance with Section 1(c) below (once approved, the “CD’ s”). The
CD’ s may include construction working drawings, mechanical, electrical,
plumbing, and other technical specifications, and the finishing details,
including wall finishes and colors, and technical and mechanical equipment
installation, if any, detailing installation of the Leasehold Improvements, and
shall be based on the preliminary plans and scope attached hereto as Exhibit C-l

(c) Tenant’s Approval Process. Within 5 business days after Tenant’ s receipt of
the Proposed CD’ s from Landlord, Tenant shall notify Landlord in writing as to
whether Tenant approves or disapproves of such Proposed CD’ s (as applicable),
which approval shall not be unreasonably withheld, conditioned, or delayed. It
shall be deemed unreasonable for Tenant to condition its consent on changes to
the Proposed CD’ s that increase the scope of work or cost associated therewith
beyond what is in Exhibit C-l. If Tenant disapproves of such Proposed CD’ s or
any aspect thereof: (i) Tenant shall provide Landlord with a reasonably detailed
written statement setting forth the reason(s) for such disapproval; (ii)
Landlord and Tenant shall work together in good faith to promptly resolve any
open issues; (iii) Landlord shall promptly have the Proposed CD’ s (as
applicable) revised and resubmitted to Tenant for Tenant’ s approval; and (iv)
this process shall continue until Tenant approval is given, except that Tenant
shall approve or disapprove any revisions within 2 business days after Tenant’ s
receipt thereof, and if Tenant fails to timely deliver to Landlord Tenant’ s
written disapproval, Tenant shall be deemed to have given its approval, and
Landlord shall be authorized (but not required) to proceed thereon.

(d) Change Orders. Tenant shall have the right to make changes to the CD’ s
provided: (i) such changes are first approved in writing by Landlord (“Approved
Changes”); and (ii) Tenant reimburses Landlord for die net costs to Landlord
(including any delays) arising therefrom (the “Additional Costs”) within 15 days
after receipt of an invoice(s) therefor.

(e) Outside Date. If, as a result of Tenant Delay (as defined in Section 8).
Substantial Completion is delayed in the aggregate for more than 30 days,
Landlord may (but shall not be required to), in addition to all of its rights
and remedies under the Lease, at any time thereafter terminate the Amendment by
giving written notice of such termination to Tenant and thereupon the Amendment
shall terminate without further liability or obligation on the part of either
party, except that Tenant shall reimburse Landlord for its total cost incurred
in connection with the Leasehold Improvements and the Amendment to the date of
termination.

C-1

 

--------------------------------------------------------------------------------

 

(f) Tenant’s and Landlord’s Representative. “Tenant’s Representative” means Raj
Padmanabhan, whose email address is raj.padmanabhan/@paratekpharma.com.
“Landlord’s Representative” means Brenna Carter, whose email address is
Brenna.Carter@bdnreit.com. Each party shall have the right to designate a
substitute individual as Tenant’ s Representative or Landlord’ s Representative,
as applicable, from time to time by written notice to the other. All
correspondence and information to be delivered to Tenant with respect to this
Exhibit shall be delivered to Tenant's Representative, and all correspondence
and information to be delivered to Landlord with respect to this Exhibit shall
be delivered to Landlord's Representative. Notwithstanding anything to the
contrary in the Lease, communications between Landlord’ s Representative and
Tenant's Representative in connection with this Exhibit may be given via
electronic means such as email without copies. Tenant's Representative shall
have authority to grant any consents or approvals by Tenant under this Exhibit,
and for authorizing and executing any and all change orders or other documents
in connection with this Exhibit, and Landlord shall have the right to rely
thereon. Tenant hereby ratifies all actions and decisions with regard to the
Leasehold Improvements that Tenant’ s Representative may have taken or made
prior to the execution of the Amendment. Landlord shall not be obligated to
respond to or act upon any plan, drawing, change order, approval, or other
matter relating to the Leasehold Improvements until it has been executed by
Tenant’ s Representative or a senior officer of Tenant.

2. Completion of Leasehold Improvements.

(a) Allocation. Except to the extent that the CD’ s, the Approved Changes,
and/or this Exhibit provide that Tenant shall complete a portion of the
Leasehold Improvements, Landlord shall cause the Leasehold Improvements to be
made, constructed, or installed in a good and workmanlike manner substantially
in accordance with the CD’ s and Approved Changes.

(b) Building Standards. Except as expressly set forth otherwise in the CD’ s
and/or the Approved Changes, Landlord shall cause the Leasehold Improvements to
be constructed or installed to Building Standards; provided, however, Landlord
shall have the right to substitute comparable non-Building Standard materials,
fixtures, finishes, and items to the extent Building Standard items are not
readily available. “Building Standard” means the quality and quantity of
materials, finishes, ways and means, and workmanship specified from time to time
by Landlord as being standard for leasehold improvements at the Building or for
other areas at the Building, as applicable.

3. Central Systems. Neither Tenant nor any of its agents or contractors shall
alter, modify, or in any manner disturb any of the Building systems or
components within the Building core servicing the tenants of the Building or
Building operations generally (such as base building plumbing, electrical,
heating, ventilation and air conditioning, fire protection and fire alert
systems, elevators, structural systems, building maintenance systems, or
anything located within the core of the Building or central to the operation of
the Building).

4. Tenant’s Equipment. Tenant shall be solely responsible for the procuring,
ordering, delivery, and installation of Tenant’s Equipment in compliance with
all Laws. Tenant shall coordinate the installation of Tenant’s Equipment
(including cabling) at the New Premises with Contractor’s (as defined in Section
5) completion of the Leasehold Improvements.

5. Cooperation. Tenant and Tenant’s Representative shall cooperate with
Landlord, Architect, and Landlord's general contractor (“Contractor”) to promote
the efficient and expeditious completion of the Leasehold Improvements.

6. Substantial Completion. “Substantial Completion” means the later of the date
on which: (i) the Leasehold Improvements have been completed except for Punch
List work; and (ii) Landlord has obtained a final inspection approval, or
temporary or permanent certificate of occupancy from the applicable local
governing authority. If issuance of such approval or certificate is conditioned
upon Tenant’ s installation of its equipment, racking, cabling, or furniture, or
completion of any other work or activity in the New Premises for which Tenant is
responsible, and the governmental authority will not issue the approval or
certificate, or schedule an inspection of the Leasehold Improvements due to
Tenant’ s failure to complete any work, installation, or activity (including the
installation of the Tenant’ s Equipment), then Substantial Completion shall be
deemed to have occurred without Landlord having obtained the approval or
temporary or permanent certificate of occupancy New Premises Commencement Date
shall be established. “Punch List” means the list of items of Leasehold
Improvements, if any, that require correction, repair, or replacement do not
materially affect Tenant’ s ability to use the New Premises for the Permitted
Use, and are listed in a writing prepared in accordance with Section 7 below.

C-2

 

--------------------------------------------------------------------------------

 

7. Punch List. Prior to Substantial Completion, Landlord or the Architect shall
prepare a preliminary Punch List in writing for Landlord’s and Tenant’s review.
Landlord shall schedule a walkthrough of the New Premises with Tenant’ s
Representative to occur on Substantial Completion, from which Landlord shall
generate a final Punch List. Landlord shall diligently pursue completion of any
Punch List work, and make commercially reasonable efforts to complete all Punch
List work within 30 days after Substantial Completion. Landlord shall obtain
from Contractor a commercially customary one-year warranty for the Leasehold
Improvements, and Landlord shall make claim under such warranties on behalf of
Tenant, to the extent necessary. The taking of possession of the New Premises by
Tenant shall constitute an acknowledgment by Tenant that the New Premises are in
good condition and that all work and materials provided by Landlord are
satisfactory except as to any latent defects discovered within the first 12
months of the Term and items contained in the Punch List.

8. Tenant Delay. In the event of Tenant Delay, Substantial Completion shall be
deemed to be the date Substantial Completion would have occurred but for Tenant
Delays. Landlord shall have no obligation to expend any funds, employ any
additional labor, contract for overtime work, or otherwise take any action to
compensate for any Tenant Delay. “Tenant Delay” means that, in whole or in part,
Substantial Completion is delayed, or Landlord is delayed in obtaining any
permit(s) or certificate(s) that Landlord is required to obtain under the Lease
or this Exhibit, as a result of any of the following: (i) Tenant fails to fully
and timely comply with the terms of this Exhibit, including without limitation
Tenant’ s failure to comply with any of the deadlines specified in this Exhibit;
(ii) Tenant changes the CD’ s, including any Approved Changes, notwithstanding
Landlord’s approval of such changes; (iii) Tenant requests non-Building Standard
improvements, materials, finishes, or installations; (iv) delays caused by any
governmental or quasi-governmental authorities arising from the Leasehold
Improvements being designed to include items or improvements not typically found
in office space of other comparable buildings in the market in which the
Building is located; (v) Tenant or its contractors interfere with the work of
Landlord or Contractor including, without limitation, during any
pre-commencement entry period or in connection with Tenant's installation of
Tenant’ s Equipment; or (vi) any other Tenant-caused delay.

9. Early Access. Subject to the terms herein and Tenant's compliance with all
applicable Laws, Tenant shall have reasonable access to the New Premises (“Early
Access”) during completion of the Leasehold Improvements to coordinate
installation of Tenant’ s cabling and during the 2-week period immediately prior
to Substantial Completion to install its furniture, fixtures, and equipment;
provided in any such case Tenant’ s Early Access does not interfere with, or
delay completion of the Leasehold Improvements, and Tenant first provides
Landlord with a certificate of insurance as required under the Lease. Tenant
shall be fully responsible for all costs related to Early Access. All insurance,
waiver, indemnity, and alteration provisions of the Lease shall be in full force
and effect during Early Access. Tenant shall ensure that its phone/data,
security, and other vendors comply with all applicable Laws and pull their
permits and perform their work in conjunction with the Leasehold Improvements so
as not to delay completion of the Leasehold Improvements and any and all
inspections therefor. Tenant and its contractors shall coordinate all activities
with Landlord in advance and in writing, and shall comply with Landlord's
instructions and directions so that Tenant’ s early entry does not interfere
with or delay any work to be performed by Landlord. Any delay resulting from
Early Access, including without limitation due to a Tenant vendor’ s work
delaying Landlord's ability to obtain its permits, shall be deemed a Tenant
Delay.

 

 

 

C-3

 

--------------------------------------------------------------------------------

 

 

[g201705032132509734219.jpg]

 

 

 

H-1

 